Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 1 of 75 PageID #: 113404



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -------------------------------------------------------------
    BARRY’S CUT RATE STORES INC.; DDMB,
    INC. d/b/a EMPORIUM ARCADE BAR; DDMB
    2, LLC d/b/a EMPORIUM LOGAN SQUARE;                              MEMORANDUM & ORDER
    BOSS DENTAL CARE; RUNCENTRAL, LLC;                               05-MD-1720 (MKB) (JO)
    CMP CONSULTING SERV., INC.; TOWN
    KITCHEN, LLC d/b/a TOWN KITCHEN &
    BAR; GENERIC DEPOT 3, INC. d/b/a
    PRESCRIPTION DEPOT; and PUREONE, LLC
    d/b/a SALON PURE,

                                        Plaintiffs,

                               v.

    VISA, INC.; MASTERCARD
    INCORPORATED; MASTERCARD
    INTERNATIONAL INCORPORATED; BANK
    OF AMERICA, N.A.; BA MERCHANT
    SERVICES LLC (f/k/a DEFENDANT
    NATIONAL PROCESSING, INC.); BANK OF
    AMERICA CORPORATION; BARCLAYS
    BANK PLC; BARCLAYS BANK DELAWARE;
    BARCLAYS FINANCIAL CORP.; CAPITAL
    ONE BANK, (USA), N.A.; CAPITAL ONE
    F.S.B.; CAPITAL ONE FINANCIAL
    CORPORATION; CHASE BANK USA, N.A.;
    CHASE MANHATTAN BANK USA, N.A.;
    CHASE PAYMENTECH SOLUTIONS, LLC;
    JPMORGAN CHASE BANK, N.A.; JPMORGAN
    CHASE & CO.; CITIBANK (SOUTH
    DAKOTA), N.A.; CITIBANK N.A.;
    CITIGROUP, INC.; CITICORP; and WELLS
    FARGO & COMPANY,

                                          Defendants.

    --------------------------------------------------------------
    MARGO K. BRODIE, United States District Judge:

            A putative Rule 23(b)(2) class of millions of merchants commenced this antitrust action

    under the Clayton Act, 15 U.S.C. § 16, to prevent and restrain violations of the Sherman Act, 15
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 2 of 75 PageID #: 113405



    U.S.C. §§ 1 and 2, and the California Cartwright Act, Bus. & Prof. Code § 16700 et seq.,

    seeking injunctive relief against Defendants Visa and Mastercard networks, as well as various

    issuing and acquiring banks (“Bank Defendants”). (Compl., Docket Entry No. 6892.) Plaintiffs

    seek to represent a class of merchants that accept Visa- and Mastercard-branded cards as forms

    of payment, and allege that Defendants engage in anticompetitive conduct that harms

    competition and imposes supracompetitive and collectively-fixed fees on the merchants. (Id. ¶

    4.)

               Currently before the Court is Bank Defendants’ joint motion to dismiss the claims

    against them pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure for

    lack of standing and for failure to state a claim upon which relief can be granted. (Bank Defs.

    Mot. to Dismiss (“Defs. Mot.”), Docket Entry No. 7399; Bank Defs. Mem. of Law in Supp. of

    Mot. to Dismiss (“Defs. Mem.”), Docket Entry No. 7399-1.) For the reasons set forth below,

    the Court finds that Plaintiffs have standing to assert claims against Bank Defendants, and that

    Plaintiffs have sufficiently alleged that Bank Defendants are participants in ongoing

    conspiracies. Accordingly, the Court denies Bank Defendants’ motion to dismiss.

          I.   Background

               The Court assumes the truth of the factual allegations in the Complaint for the purposes

    of deciding Bank Defendants’ motion to dismiss.

               A putative class of over twelve million nationwide merchants brought an antitrust action

    under the Sherman Act, 15 U.S.C. §§ 1 and 2, and state antitrust laws, against Defendants Visa

    and Mastercard networks, as well as various issuing and acquiring banks. 1 See In re Payment



               1
              The putative class sought relief in the form of monetary damages, and brought the
    action along with a separate class that sought equitable relief. (See First Consolidated Am.
    Class Action Compl. 1, Docket Entry No. 317.) At the earliest stages of this litigation, multiple
                                                       2
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 3 of 75 PageID #: 113406



    Card Interchange Fee & Merch. Disc. Antitrust Litig., 986 F. Supp. 2d 207, 213, 223 (E.D.N.Y.

    2013) (“Interchange Fees I”), rev’d and vacated, 827 F.3d 223 (2d Cir. 2016) (“Interchange

    Fees II”); (First Consolidated Am. Class Action Compl., Docket Entry No. 317).

           The plaintiffs sought both injunctive and monetary relief, and after years of litigation,

    former District Judge John Gleeson approved a settlement for an injunctive relief class and a

    monetary damages relief class (the “2013 Settlement Agreement”), see Interchange Fees I, 986

    F. Supp. 2d at 216 n.7, 240, which the Second Circuit vacated on June 30, 2016, and remanded

    to this Court,2 Interchange Fees II, 827 F.3d at 227, 229. Following remand, the two putative

    classes — a Rule 23(b)(2) injunctive relief class 3 and a Rule 23(b)(3) damages class — have

    been proceeding separately, each represented by separate counsel. (See Mem. and Order dated

    Nov. 30, 2016, Docket Entry No. 6754.) The Rule 23(b)(2) injunctive relief class filed its




    class actions, as well as individual lawsuits by large retailers, were filed against Defendants.
    All actions were consolidated together into a multi-district litigation in 2005 (the “MDL”). See
    In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., 986 F. Supp. 2d 207, 220
    n.12 (E.D.N.Y. 2013) (“Interchange Fees I”). Since the initial consolidation, a number of
    matters have been continuously added to the MDL, which now involves over seventy cases.
           2
               The Second Circuit vacated in part because it found that unitary representation of the
    two classes (damages and injunctive) violated Rule 23(a)(4) of the Federal Rules of Civil
    Procedure (the representative parties did not adequately protect the interests of the class), and
    the Due Process Clause (the named plaintiffs in the class action did not adequately protect the
    interests of all class members). Interchange Fees II, 827 F.3d at 228, 231 (citations omitted).
    Relevant to the Rule 23(b)(2) class action — the relevant action for the present motion — the
    Second Circuit concluded that “members of the (b)(2) class were inadequately represented.” Id.
    at 231.
           3
               Documents and filings refer to the Rule 23(b)(2) action in a variety of ways. In the
    MDL, the Rule 23(b)(2) action is proceeding as Barry’s Cut Rate Stores Inc. et al. v. Visa, Inc.,
    et al., No. 05-MD-1720. In addition, the action is sometimes referred to as “Barry’s” and the
    class is sometimes referred to as the “equitable relief class.” For the purposes of consistency
    across opinions, the Court uses the terms “Rule 23(b)(2)” and “injunctive relief” to refer to the
    action, as opposed to “Barry’s” and “equitable relief.”
                                                    3
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 4 of 75 PageID #: 113407



    Complaint on March 31, 2017. 4 (Compl.) Bank Defendants now move to dismiss claims

    against them by the putative Rule 23(b)(2) injunctive relief class plaintiffs (“Plaintiffs” or “Rule

    23(b)(2) Class Plaintiffs”). (Defs. Mot.)

           The Court assumes familiarity with the facts and extensive procedural history of the

    MDL, as set forth in prior decisions. See Interchange Fees I, 986 F. Supp. 2d 207; Interchange

    Fees II, 827 F.3d 223; In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., No.

    05-MD-1720, 2017 WL 4325812 (E.D.N.Y. Sept. 27, 2017), order set aside, No. 05-MD-1720,

    2018 WL 4158290 (E.D.N.Y. Aug. 30, 2018); In re Payment Card Interchange Fee & Merch.

    Disc. Antitrust Litig., No. 05-MD-1720, 2017 WL 4620988 (E.D.N.Y. Oct. 13, 2017), and In re

    Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., 2019 WL 359981. The Court

    therefore provides only a summary of the relevant facts and procedural history.

               a.   Payment card transactions

           The processing of card-based transactions and the actors involved have been described

    multiple times in this action and related cases, and the Court draws on the facts alleged in the

    Complaint and case law to describe the transactions.

           “When a cardholder uses a credit card to buy something from a merchant, the transaction

    is facilitated by a credit-card network.” Ohio v. Am. Express Co. (“Amex III”), --- U.S. ---, ---,

    138 S. Ct. 2274 (2018). This also applies to certain debit card transactions. The relevant




           4
              After additional extensive discovery and renegotiations, the named representatives of
    the Rule 23(b)(3) damages class and Defendants reached a new and separate settlement
    agreement, which this Court preliminarily approved on January 24, 2019. (Prelim. Approval
    Order, Docket Entry No. 7361); In re Payment Card Interchange Fee & Merch. Disc. Antitrust
    Litig., No. 05-MD-1720, 2019 WL 359981 (E.D.N.Y. Jan. 28, 2019).

                                                     4
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 5 of 75 PageID #: 113408



    networks in this action are Visa and Mastercard. 5 Visa and Mastercard are “bank-card networks

    whose members include banks, regional-banking associations, and other financial institutions.”

    (Compl. ¶ 56.) Both networks “operate as standard-setting organizations” for certain credit and

    debit card services and “facilitate the exchange of transaction data and funds,” typically among

    four main actors: merchants, acquiring banks, issuing banks, and consumers. (Id. ¶ 84.)

    Acquiring banks are members of Visa and/or Mastercard that acquire payments from merchants

    when processing card payments. (Id. ¶ 9(b).) Generally, after a customer presents a card for

    payment, a merchant transfers the transaction information to an acquiring bank, and the

    acquiring bank contacts the issuing bank via the Visa or Mastercard network for the

    authorization of payment. (Id.) Issuing banks are members of Visa and/or Mastercard that

    issue Visa- and/or Mastercard-branded cards to consumers. (Id. ¶ 9(m).)

           When a customer (cardholder) makes a purchase with certain Visa- and/or Mastercard-

    branded cards, the merchant from whom the purchase is made “sends an electronic transmission

    to” the merchant’s acquiring bank or a third-party processor. 6 (Id. ¶ 85.) The acquiring bank or

    third-party processor sends an electronic transmission to Visa or Mastercard. (Id.) Visa or

    Mastercard then informs the cardholder’s issuing bank or a third-party processor of the

    transaction, and the issuing bank or third-party processor pays the acquiring bank via the Visa




           5
              The processing of payment transactions that occur over the Visa and Mastercard
    networks and the actors involved, differ from, for example, the business model that American
    Express uses. See generally United States v. Am. Express Co. (“Amex I”), 88 F. Supp. 3d 143,
    156−60 (E.D.N.Y. 2015), rev’d on other grounds, United States v. Am. Express Co. (“Amex
    II”), 838 F.3d 179 (2d Cir. 2016), aff’d sub nom., Amex III, 138 S. Ct. 2274.
           6
             Third-party processors, as defined in the Complaint, are non-Visa, Mastercard, or
    member bank firms “that perform[] the authorization, clearing, and settlement functions of a
    Visa or Master[c]ard Payment-Card transaction on behalf of a Merchant or a Member Bank.”
    (Compl. ¶ 9(dd).)
                                                    5
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 6 of 75 PageID #: 113409



    or Mastercard network. (Id.)

           During this process, two types of fees are deducted. (Id.) First, the “interchange fee” is

    deducted from the full price of the payment when the issuing bank pays the acquiring bank.

    (Id.) Plaintiffs define the interchange fee as “a fee that Merchants pay to the Issuing Bank

    through the [Visa or Mastercard] network and the Acquiring Bank for each transaction.” (Id. ¶

    9(l).) Second, the acquiring bank takes a “merchant-discount fee” when crediting the

    merchant’s account for the payment. (Id. ¶ 85.) Plaintiffs define the merchant-discount fee as a

    total sum fee that is deducted from the amount of money paid to a merchant when a consumer

    makes a Visa- or Mastercard-branded purchase, the largest component of which is the

    interchange fee. (Id. ¶¶ 9(o), 85.) According to Plaintiffs, “[u]nder this system, the Issuing

    Bank earns revenue from annual fees and interest charged to cardholders, as well as the amount

    of the Interchange Fee, while the Acquiring Bank earns revenue from the difference between the

    Merchant-Discount Fee and the Interchange Fee.” (Id. ¶ 85.)

              b.   History of bank and network relationships

           At the beginning of this litigation, and in prior related litigation in this Circuit, Visa and

    Mastercard were effectively owned by their member banks. See, e.g., United States v. Visa

    U.S.A., Inc., 344 F.3d 229, 235 (2d Cir. 2003) (noting that at the time, in 2003, Visa and

    Mastercard were “organized as open joint ventures, owned by the numerous banking institutions

    that are members of the networks” — “MasterCard . . . by . . . approximately 20,000 member

    banks; Visa . . . by . . . approximately 14,000 member banks” — and that “[t]he networks’

    operations [were] conducted primarily by their member banks”). Given this ownership

    structure, the Second Circuit noted that it would be inaccurate to compare the structure of Visa

    or Mastercard to single entity structures such as Coca-Cola, because they “are not single



                                                     6
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 7 of 75 PageID #: 113410



    entities; they are consortiums of competitors. They are owned and effectively operated by some

    20,000 banks, which compete with one another in the issuance of payment cards and the

    acquiring of merchants’ transactions. These 20,000 banks set the policies of Visa U.S.A. and

    MasterCard.” Id. at 242.

           During the course of this litigation, both networks underwent restructuring. In 2006 and

    2008, Mastercard and Visa, respectively, made initial public offerings (“IPOs”), becoming

    publicly traded individual companies. See Interchange Fees II, 827 F.3d at 229 (noting that

    after the first consolidated complaint had been filed in this action in 2006, “[b]oth Visa and

    MasterCard conducted initial public offerings that converted each from a consortium of

    competitor banks into an independent, publicly traded company”); Interchange Fees I, 986 F.

    Supp. 2d at 215 (“While the case has been pending . . . . [t]he very structures of Visa and

    MasterCard themselves changed; in 2008 and 2006, respectively, initial public offerings . . .

    converted each from a consortium of competitor banks into single-entity, publicly traded

    companies with no bank governance.”).

           Pursuant to its IPO, Mastercard redeemed its member bank shares, “and then reissued

    them as Class B and Class M shares,” i.e., non-voting shares. (See Compl. ¶ 206.) Class A

    shares, with voting rights, were offered to the public and “represented 41 percent of the voting

    control of MasterCard.” (Id. ¶¶ 206−07.) Member banks, however, retained certain veto

    powers through their Class M shares. (Id. ¶ 207.) Visa similarly redeemed its member banks’

    shares and “reclassif[ied] them as publicly-held Class A shares,” and in exchange, “Visa

    provided the banks with a large part of the proceeds of the IPO as well as Class B shares and C

    shares in Visa, Inc.” (Id. ¶ 236.) Those holding Class B and C shares, i.e., the member banks,

    “were permitted to elect [six] or [seventeen] directors over the three years following the IPO.”


                                                     7
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 8 of 75 PageID #: 113411



    (Id. ¶ 238.)

             Plaintiffs allege that the anticompetitive practices they challenge have “continued

    despite the networks’ and the banks’ more recent attempt to avoid antitrust liability by

    restructuring the Visa and Mastercard corporate entities.” (Id. ¶ 1.) Bank Defendants remain

    member banks of both Visa’s and Mastercard’s networks. (Id. ¶ 37.) In addition, Plaintiffs

    allege that Bank Defendants are, or were during the relevant period, represented on the Boards

    of Directors of Visa and/or Mastercard when the Boards collectively fixed and imposed

    anticompetitive fees and restraints, and that Bank Defendants participated in and committed the

    alleged conspiracies. (Id. ¶ 38.)

               c.   Challenged anticompetitive behavior and developments over the course of
                    the MDL litigation

             Throughout the course of the litigation, Plaintiffs have challenged several Visa and

    Mastercard network rules as being anticompetitive. In addition to the IPOs, other significant

    changes in the credit and debit card industries have occurred during the litigation, as described

    below.

                       i.   Challenged network rules

             Plaintiffs argue that Bank Defendants violate antitrust laws “by developing,

    implementing, and continuing to agree to . . . a series of unlawful restraints among themselves

    and with each of Visa and Mastercard.” (Equitable Relief Class Pls. Mem. in Opp’n to Defs.

    Mot. (“Pls. Mem.”) 1, Docket Entry No. 7402; see generally Compl.) These “unlawful

    restraints” include default interchange rules, honor-all-cards rules, no-surcharge rules, and no-

    discount rules. (Pls. Mem. 1.) These network-developed rules have been described multiple

    times by courts in this Circuit. As previously summarized by the Second Circuit,




                                                     8
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 9 of 75 PageID #: 113412



                   The “default interchange” fee applies to every transaction on the
                   network (unless the merchant and issuing bank have entered into a
                   separate agreement). 7    The “honor-all-cards” rule requires
                   merchants to accept all Visa or MasterCard credit cards if they
                   accept any of them, regardless of the differences
                   in interchange fees. Multiple rules prohibit merchants from
                   influencing customers to use one type of payment over another,
                   such as cash rather than credit, or a credit card with a
                   lower interchange fee. These “anti-steering” rules include the “no-
                   surcharge” and “no-discount” rules, which prohibit merchants from
                   charging different prices at the point of sale depending on the
                   means of payment.

    Interchange Fees II, 827 F.3d at 228–29. Judge Gleeson further described the challenges

    merchants faced as a result of the “anti-steering restraint” network rules:

                   A linchpin to the problem, as far as the merchants are concerned, is
                   the package of anti-steering restraints that prohibit merchants from
                   using price signals at the point of sale to steer customers to less
                   costly forms of payment. The no-surcharge rules prohibit
                   merchants from adding a surcharge to a transaction involving either
                   of the networks’ credit cards. Thus, a merchant who must pay a
                   2% interchange fee upon accepting a Visa or MasterCard credit
                   card is prohibited from adding a 2% surcharge (or any surcharge at
                   all) to either discourage the use of that card or to recoup the cost of
                   acceptance. Similarly, until recently . . . no-discount rules
                   prohibited merchants from offering price discounts at the point of
                   sale.

    Interchange Fees I, 986 F. Supp. 2d at 215 (E.D.N.Y. 2013).



           7
               According to Plaintiffs, Visa and Mastercard “have established complex ‘default’
    Interchange Fee schedules, including the fee levels, the structure of the fees, such as the
    Interchange-Fee categories that are tiered by Merchant type, card type, and the Merchant’s
    transaction volume, among other things.” (Compl. ¶ 90.) Plaintiffs also contend that
    “[i]nterchange fees account for the largest portion of Merchant costs for accepting such cards.”
    (Id.) Visa’s rules “provide[] that ‘Interchange Reimbursement Fees are determined by Visa and
    provided on Visa’s published fee schedule.’” (Id. ¶ 86 (citing Visa Product and Service Rule
    9.1.1.3).) Mastercard’s rules “provide[] that . . . ‘[MasterCard] has the right to establish default
    interchange fees and default service fees.’” (Id. ¶ 87 (quoting Mastercard Rule 8.3).) Both
    networks’ rules state that default interchange fees apply unless member banks of the networks
    set their own financial terms or created a bilateral interchange fee agreement between member
    banks, or, for example, “Visa has entered into business agreements to promote acceptance and
    Card usage.” (Id. ¶¶ 86−87.)
                                                     9
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 10 of 75 PageID #:
                                 113413


                     ii.   Industry changes

           The primary changes to network rules that have occurred over the course of this

 litigation, occurred pursuant to the Dodd-Frank legislative reform in 2010, a consent decree

 with the United States Department of Justice (“DOJ”) in 2011, and the vacated 2013 Settlement

 Agreement in this action.

                             1.   Durbin Amendment to the Dodd-Frank Wall Street Reform
                                  and Consumer Protection Act

           In 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act, which

 included the Durbin Amendment, was signed into law, and “required the Federal Reserve to

 issue rules limiting the banks’ practice of issuing debit cards that were compatible with only the

 issuer’s networks.” (Compl. ¶ 264 (citing 12 CFR § 235.7(a)).) In addition, the Durbin

 Amendment “limited the interchange fee that issuing banks could charge for debit card

 purchases, and allowed merchants to discount debit card purchases relative to credit card

 purchases,” Interchange Fees II, 827 F.3d at 229, and also permitted merchants “to place

 minimum-purchase amounts of up to [ten dollars] on [c]redit-[c]ard transactions,” (Compl. ¶

 265). 8

                             2.   DOJ consent decree

           In 2010, the same year that the Durbin Amendment was signed into law, the DOJ and

 seventeen states filed an action against Visa, Mastercard, and American Express, challenging

 the networks’ anti-steering rules as anticompetitive and in violation of the Sherman Act. See

 United States v. Am. Express Co. (“Amex II”), 838 F.3d 179, 192 (2d Cir. 2016); Interchange




           8
          “The Durbin Amendment did not change the networks’ rules prohibiting surcharging,”
 Interchange Fees I, 986 F. Supp. 2d at 215, nor did it “allow for product-level discounting, by
 which a merchant could choose to discount a particular card type,” id. at 215 n.6.
                                                  10
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 11 of 75 PageID #:
                                 113414


 Fees I, 986 F. Supp. 2d at 215; United States v. Am. Express Co. (“Amex I”), 88 F. Supp. 3d

 143, 149 (E.D.N.Y. 2015), rev’d and remanded sub nom., Amex II, 838 F.3d 179, aff’d sub

 nom., Amex III, 138 S. Ct. 2274. While American Express decided to litigate the challenges,

 Visa and Mastercard entered into a consent decree with the DOJ in 2011, agreeing to rescind

 many of the challenged restraints. Amex II, 838 F.3d at 192; Amex I, 88 F. Supp. 3d at 149.

 Under the consent decree, “Visa and MasterCard agreed to remove their rules prohibiting

 merchants from product-level discounting of credit and debit cards.” 9 Interchange Fees I, 986

 F. Supp. 2d at 215; (see also Compl. ¶ 150 (“Pursuant to the DOJ Consent Decree, Visa and

 MasterCard changed their rules . . . to allow Merchants to offer discounts to cardholders for

 using a particular card brand or product.”); Compl. ¶ 262 (“DOJ . . . entered into a consent

 decree with Visa and MasterCard, in which Visa and MasterCard agreed to repeal their No-

 Discounting Rules, rules that prevented Merchants from promoting or expressing a preference

 for a particular brand of card, and rules that prevented Merchants from informing their

 customers of the cost of accepting various cards.” (citation omitted))).

                           3.   2013 Settlement Agreement terms

        Under the terms of the 2013 Settlement Agreement approved by Judge Gleeson and

 vacated by the Second Circuit, in addition to agreeing to pay a cash award of $7.25 billion

 (before reductions for opt outs and other expenses) to the Rule 23(b)(3) class members,

 Defendants agreed to implement reforms of their rules and practices to settle the claims of the




        9
          However, similar to the Durbin Amendment, the consent decrees did not affect the
 networks’ no-surcharge rules. Interchange Fees II, 827 F.3d at 229 (“[P]ursuant to a consent
 decree with the Department of Justice in 2011, Visa and Mastercard agreed to permit merchants
 to discount transactions to steer consumers away from credit cards use. None of these
 developments affected the honor-all-cards or no-surcharging rules, or the existence of a default
 interchange fee.”).
                                                 11
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 12 of 75 PageID #:
                                 113415


 Rule 23(b)(2) class members. Interchange Fees I, 986 F. Supp. 2d at 213, 217. The relevant

 reforms included, among other things, “Visa and MasterCard rule modifications to permit

 merchants to surcharge on Visa- or MasterCard-branded credit card transactions at both the

 brand and product levels”; “[a]n obligation on the part of Visa and MasterCard to negotiate

 interchange fees in good faith with merchant buying groups”; “[a]uthorization for merchants

 that operate multiple businesses under different ‘trade names’ or ‘banners’ to accept Visa and/or

 MasterCard at fewer than all of its businesses”; and “[t]he locking-in of the reforms in the

 Durbin Amendment and the DOJ consent decree with Visa and MasterCard, even if those

 reforms are repealed or otherwise undone.” Interchange Fees I, 986 F. Supp. 2d at 217.

        The Second Circuit and Judge Gleeson identified surcharging as one of the most

 significant benefits of the settlement. See Interchange Fees II, 827 F.3d at 238 (“No one

 disputes that the most valuable relief the Settlement Agreement secures for the (b)(2) class is

 the ability to surcharge at the point of sale.”); Interchange Fee I, 986 F. Supp. 2d at 219–20

 (noting that in addition to prior payment card litigation, the Durbin Amendment, the DOJ

 Consent Decree, and the IPOs, “[t]his proposed settlement adds another crucial reform — the

 lifting of restrictions on network- and product-level surcharging”). However, the surcharging

 terms applied only to credit card transactions, and not to debit card transactions. (See Compl. ¶

 147 (“Visa and MasterCard altered their rules as required by the preliminary approval of the

 201[3] settlement of this action, to permit surcharging of Credit-Card transactions under certain

 circumstances. Debit-Card transactions cannot be surcharged unless the Interchange-Fee caps

 contained in the Durbin Amendment to the Dodd-Frank Act are repealed.”).)

        The settlement benefits to the Rule 23(b)(2) injunctive relief class consisted of the rules

 modifications and agreements by Visa and Mastercard to maintain the terms of the DOJ consent



                                                 12
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 13 of 75 PageID #:
                                 113416


 decree. The 2013 Settlement Agreement did not contain obligations for Bank Defendants

 specifically, (see 2013 Settlement Agreement ¶¶ 39−65, Docket Entry No. 1656-1), but the

 release and covenant not to sue in the 2013 Settlement Agreement did release Bank Defendants

 from liability, (see id. ¶ 67(c)−(p)).

         To date, the rule changes and certain reforms brought about as a result of the 2013

 Settlement Agreement are still in effect, although Defendants now have the ability to alter those

 reforms.

            d.   Rule 23(b)(2) Plaintiffs’ allegations and relief sought

         Plaintiffs have consistently alleged that the anticompetitive restraints at issue “were

 adopted pursuant to unlawful agreements among the banks and Visa [and Mastercard],” and

 “that the banks owned and effectively operated Visa and MasterCard, such that Visa and

 MasterCard were unlawful ‘structural conspiracies’ or ‘walking conspiracies’ with respect to

 their network rules and practices.” Interchange Fees I, 986 F. Supp. 2d at 220−21.

         The Rule 23(b)(2) Plaintiffs challenge “Defendants’ collusive and anticompetitive

 practices . . . [that] harm[] competition and impose[] upon Plaintiffs and Class Members

 supracompetitive, exorbitant, and collectively-fixed prices” in violation of Sections 1 and 2 of

 the Sherman Act, and the California Cartwright Act. (Compl. ¶¶ 4−5.) Plaintiffs bring their

 claims under Section 16 of the Clayton Act, seeking injunctive relief “to prevent and restrain

 violations” of the Sherman Act and California Cartwright Act. (Id. ¶ 6.)

         The nine named Plaintiffs are merchants that accept payment by Visa- and Mastercard-

 branded cards. (See id. ¶¶ 10−18.) They allege that Defendants (1) impose supracompetitive

 interchange fees on Visa and Mastercard transactions, and (2) facilitate these anticompetitive

 practices by forcing merchants to abide by anti-steering and other restraints. (See id.) Plaintiffs


                                                  13
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 14 of 75 PageID #:
                                 113417


 also allege that this anticompetitive behavior causes antitrust injury common to Plaintiffs and

 putative class members, and will continue to cause harm unless enjoined. (See id. ¶¶ 10−19.)

        Plaintiffs contend that “[e]ven after litigation, legislation, and regulation forced needed

 reforms on the Defendants and technology threatened to disrupt Visa and MasterCard’s

 dominant position in the marketplace, the Defendants used their market power to continue to

 restrain competition.” (Id. ¶ 1.) In addition, although the rule changes resulting from the

 Durbin Amendment, DOJ consent decree, and the 2013 Settlement Agreement “were steps in

 the right direction for [m]erchants,” Plaintiffs continue to suffer antitrust injury due to current

 anti-steering restraints, “and as a result of the continuing effects of decades of enforcement of

 the No-Surcharge Rule and the prior versions of the restraints.” (Id. ¶ 165.)

                    i.   Allegations regarding restraints

        Plaintiffs assert that they are subject to supracompetitive, exorbitant, and collectively-

 fixed prices, (id. ¶ 4), largely via interchange fees, set by the networks, which operate as

 standard-setting organizations, (see, e.g., id. ¶ 86). Visa’s rules provide that interchange fees

 “are determined by Visa and provided on Visa’s published fee schedule,” and that these fees

 “apply on every transaction, except where they have been ‘customized where Member [Banks]

 have set their own financial terms’” for the interchange fee or entered into a separate business

 agreement to promote card acceptance and usage. (Id. (alteration in original) (quoting Visa

 Product and Service Rule 9.1.1.3).) Mastercard’s rules provide that Mastercard “has the right to

 establish default interchange fees . . . it being understood that all such fees set by [Mastercard]

 apply only if there is no applicable bilateral interchange fee agreement between two [Member

 Banks].” (Id. ¶ 87 (alterations in original) (quoting Mastercard Rule 8.3).) Plaintiffs allege that

 although these rules theoretically provide for deviation — for example via entering into bilateral


                                                  14
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 15 of 75 PageID #:
                                 113418


 agreements — other restraints, such as anti-steering rules, effectively operate to ensure that all

 issuing banks charge merchants the default rates. (Id. ¶ 88.) In addition, Plaintiffs contend that

 “[b]ecause of the [r]estraints, bilateral negotiations between a Merchant, or group of Merchants,

 and an Issuer simply do not occur.” (Id.) Plaintiffs allege that these interchange fees, which

 were previously based on issuer costs, are now “based on [the networks’] perceptions of

 Merchants’ elasticity of demand.” (Id. ¶ 121.)

        Plaintiffs contend that the unlawful agreements regarding interchange fees “are enabled

 by other rules that were also collectively adopted and continue to be collectively enforced by the

 Bank Defendants.” (Id. ¶ 138.) For example, honor-all-cards rules are enforced by Visa and

 Mastercard, which require merchants that accept Visa- or Mastercard-branded cards to accept

 all payment cards with the network brand, “regardless of the identity of the Issuing Bank, the

 Card Product, or the cost of accepting that card.” (Id. ¶ 139.) Plaintiffs assert that this type of

 practice makes it “virtually impossible” for merchants to exert any leverage over Bank

 Defendants “in order to obtain more favorable prices or terms.” (Id. ¶ 140.)

        Other restraints, including no-surcharge rules and other anti-steering restraints, have

 been changed by the 2013 Settlement Agreement, DOJ consent decree, and Durbin

 Amendment. However, Plaintiffs allege that although pursuant to the 2013 Settlement

 Agreement, Visa and Mastercard changed their rules to permit surcharging of credit cards in

 certain circumstances, now that the 2013 Settlement Agreement has been vacated by the Second

 Circuit, the networks may reimpose the no-surcharge rules at any time. (See id. ¶ 147.)

 Plaintiffs also assert that although the DOJ consent decree improved the ability of merchants to

 offer discounts to cardholders with a particular brand or products, merchants generally are still

 “prohibited from offering discounts to cardholders for using the cards issued by particular



                                                  15
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 16 of 75 PageID #:
                                 113419


 Issuing Banks,” and, but for the no-discount rule, “Merchants could use Issuer-specific

 discounts to secure more favorable acceptance costs and terms than are currently available.”

 (Id. ¶¶ 150−51.) Plaintiffs contend that if consumers were given price signals at a point of sale,

 “consumer[s] would migrate towards less-expensive payment products, causing Defendants to

 reduce their Interchange Fees” in the absence of the anti-steering restraints. (Id. ¶ 162.)

        Plaintiffs also allege that the default interchange rules, honor-all-card rules, and the anti-

 steering restraints (no-surcharge and other rules, including discrimination rules, no-multi-issuer

 rules, and no-bypass rules) can be found in merchant agreements with the networks, and

 acquiring banks also incorporate these rules into their agreements with Plaintiffs. (Id.

 ¶¶ 155−56.)

                   ii.   Allegations regarding Bank Defendants

        Plaintiffs allege that “[f]or a half-century America’s largest banks have fixed the fees

 imposed on Merchants” for payment transactions processed over Visa’s and Mastercard’s

 networks, “and have collectively imposed restrictions on Merchants that prevent them from

 protecting themselves against those fees.” (Id. ¶ 1.) In addition, Plaintiffs contend that “[t]hese

 practices continued despite the networks’ and the banks’ more recent attempts to avoid antitrust

 liability by restructuring the Visa and MasterCard corporate entities,” (id.), and that “[a]fter the

 IPOs, the Bank Defendants agree[ed] to continue to abide by these rules,” (id. ¶ 138).

        Plaintiffs name nineteen Bank Defendants in this action, some of which have parent-

 subsidiary relationships. (See, e.g., id. ¶ 22.) The Complaint generally refers to these separate

 entities under an umbrella name, e.g., “Bank of America” for the three Bank of America-related

 Defendants, and notes that issuing and acquiring of network cards and payments is heavily

 consolidated among banks. (See id.; id. ¶¶ 68−69 (noting that in 2015, the top five credit card


                                                  16
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 17 of 75 PageID #:
                                 113420


 issuing banks accounted for nearly two-thirds of all Visa and Mastercard purchase volume in

 the United States and over three-quarters of Visa and Mastercard transaction volume was

 acquired by five acquiring banks).)

        Plaintiffs also allege that Bank Defendants are all members of both the Visa and

 Mastercard networks, are issuing and/or acquiring banks, and are prevented by network rules

 from suing Visa or Mastercard from harm arising from the uniform schedule of interchange

 fees. (See id. ¶¶ 23−35, 122−23.) “Because all Member Banks are required to issue Visa or

 MasterCard Payment Cards, all Member Banks benefit from the supracompetitive Interchange

 Fees that they agree to abide by and, at least until Visa and MasterCard’s reorganizations,

 collectively set.” (Id. ¶ 128.) In addition, Plaintiffs contend that all Bank Defendants

 knowingly participated in the conspiracies alleged, (id.), “are actual or potential competitors”

 for credit card issuance and merchant acquisition, “and have conspired with each other and with

 [Visa and Mastercard] to fix the level of Interchange Fees that they charge to, and impose the

 unlawful Anti-Steering Rules on, Merchants,” (id. ¶ 37). Plaintiffs further contend that Bank

 Defendants are or were represented on the Visa and/or Mastercard Boards of Directors at times

 when the Boards “collectively fixed” uniform interchange fees and imposed anti-steering and

 other restraints, that Bank Defendants delegated to the Boards the authority to take such actions,

 and that they “have significantly profited from those policies and continue to do so to this day.”

 (Id. ¶¶ 38, 41; see also id. ¶¶ 89, 91.) In addition, Plaintiffs contend that Visa and Mastercard

 fund their operations and generate revenue from fees and assessments they charge their member

 banks. (Id. ¶ 98.) Plaintiffs also allege that interchange fees are exclusively retained by the

 issuing bank in a transaction and that interchange fees are not necessary to perform Visa and

 Mastercard’s functions. (Id. ¶¶ 98−99.)


                                                 17
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 18 of 75 PageID #:
                                 113421


        Plaintiffs allege that prior to the IPOs, both Visa’s and Mastercard’s bylaws reserved

 seats on the Boards of Directors for officers of member banks, and that, subsequent to the IPOs,

 Bank Defendants secured influence and representation on the Boards. For example, as of the

 filing of the Complaint, “[e]ven after the IPO, representatives of Member Banks maintain[ed]

 substantial representation on the Board of Visa, Inc.” (Id. ¶¶ 39−40.) Plaintiffs also allege that

 after the IPOs, Visa’s member banks “were permitted to elect [six] of [seventeen] directors over

 the three years following the IPO.” (Id. ¶ 238.)

        Plaintiffs equate the restructurings of Mastercard and Visa “to the members of a cartel

 who, having been caught fixing prices in violation of the Sherman Act, spin-off their competing

 businesses to a new ‘single entity,’ with the explicit understanding and with structural

 guarantees that the new ‘single entity’ will continue to fix prices at the supracompetitive levels

 previously set by the cartel’s members,” and note that both networks have increased interchange

 fees “several times” since the restructurings and IPOs. (Id. ¶¶ 252−53.) Plaintiffs highlight that

 the Court of Justice of the European Union (“EU”) — the highest court in the EU — affirmed

 the European Commission’s ruling that Mastercard’s default interchange fees harmed

 competition, and that the IPO did not alleviate its violation of the EU’s equivalent of the

 Sherman Act’s “contract, combination, or conspiracy” element, “because when Interchange

 Fees and Rules are set, the banks ‘intend or at least agree to coordinate their conduct by means

 of those decisions,’ and that the decisions on Interchange Fees and the Rules have ‘the same

 objective of joint regulation of the market within the framework of the same organization, albeit

 under different forms.’” (Id. ¶ 305 (citation omitted).)

        Plaintiffs allege that after the IPOs, Bank Defendants “continue to conspire” to fix fees

 and impose restraints, agreeing as network members that Visa and Mastercard may apply


                                                 18
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 19 of 75 PageID #:
                                 113422


 uniform default interchange fee schedules, and agreeing to adhere to Visa and Mastercard’s

 anticompetitive network rules. (Id. ¶ 42.) They contend that the member banks understand that

 even after the IPOs, they “will continue to receive supracompetitive Interchange Fees at the

 default rates, absent a bilateral agreement (which are disincentivized nearly out of existence by

 the Anti-Steering Restraints),” and that no member bank “has taken any affirmative steps to

 withdraw from any of the MasterCard or Visa conspiracies described.” (Id. ¶ 260.)

        Plaintiffs further contend that “[a]cquiring banks enter into acceptance contracts with

 Merchants agreeing either implicitly or explicitly” that the networks’ uniform schedule of

 interchange fees will apply to all merchant transactions made through the networks’ payment

 cards, and with the understanding that the same uniform schedule of fees will be applied to

 transactions conducted by every other acquiring bank for the same merchants. (Id. ¶ 43.)

 Similarly, “[i]ssuing [b]anks enter into issuing contracts with Visa and MasterCard, agreeing

 and understanding that they will receive Interchange Fees from Merchants based on . . . Visa

 and MasterCard’s uniform schedule of Interchange Fees.” (Id.) Further, Plaintiffs allege that

 Bank Defendants operate as co-conspirators that have participated in these agreements and

 conspiracies both before and after the network restructurings and IPOs. (Id. ¶ 45.) This

 includes “certain banks that are or were members of the Boards of Directors” of the networks

 that agreed to fix and impose interchange fees and anticompetitive restraints, “and also designed

 and authorized the restructurings that themselves violate the antitrust laws.” (Id.) The Court

 discusses in more detail below Plaintiffs’ allegations relating to Bank Defendants and the IPOs.

                          1.   Mastercard IPO allegations

        Plaintiffs allege that following litigation in Visa U.S.A., 344 F.3d 229, the networks

 restructured to shield themselves from antitrust liability. At a marketing meeting in December



                                                 19
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 20 of 75 PageID #:
                                 113423


 of 2003, the Chief Executive Officer (“CEO”) of Mastercard commented on the setting of

 interchange fees and liability, stating:

                 Many of the ongoing legal and regulatory issues we’re dealing with
                 are legacies of things that generally were done by our customers
                 [here, MasterCard’s Member Banks].

                 We were cited in the Wal-Mart litigation, even though we weren’t
                 an economic participant in the interchange.

                 We’ve been cited by the Reserve Bank of Australia, even though
                 we didn’t determine or set the interchange rate. That was done by
                 local members.

                 . . . . Again, we’re cited because of our structure and who we are,
                 not because of having any particular economic involvement in
                 these transactions.

 (Id. ¶ 171 (alteration in original) (citation omitted).) Similarly, Plaintiffs allege that in a June of

 2004 update to the Board of Directors, Mastercard’s CEO summarized the legal risks present,

 and Mastercard management concluded in part that:

                 The risks do not merely threaten MasterCard, but also directly
                 threaten individual financial institutions. In the United States,
                 Issuing Banks face the risk of lawsuits seeking treble damages
                 which could result in payouts that are significant in relation to their
                 overall earnings from payment service.

 (Id. ¶ 180.) In considering how to respond and restructure, a “key consideration was that the

 ‘IPO should protect broad business interests of current members.’” (Id. ¶ 187 (citation

 omitted).) Plaintiffs allege that in rejecting a bilateral-agreement solution to Mastercard’s legal

 risk, and pursuing IPO restructuring, “MasterCard feared that, in a world of bilateral

 agreements, its function of guaranteeing a stream of supracompetitive revenues to Issuing

 Banks would vanish and its other functions could be replicated by others.” (Id. ¶ 191.) After

 rejecting other alternatives, Mastercard’s Board of Directors and top management focused on

 governance changes “in hopes of removing its Interchange-Fee setting conduct from scrutiny

                                                   20
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 21 of 75 PageID #:
                                 113424


 under Section 1 of the Sherman Act, while preserving the ability of the Member Banks to

 continue to control the business of MasterCard and the revenue stream provided by Interchange

 Fees.” (Id. ¶ 194.) In November of 2004, the Board of Directors authorized Mastercard

 management to develop a new governance and ownership structure, taking into account, among

 other factors, “the significance of protecting the legitimate present and future interests and

 concerns of MasterCard’s members to the extent that they do not adversely impact the risk

 profile of the enterprise.” (Id. ¶ 195 (citation and emphasis omitted).)

        Plaintiffs contend that the network member banks such as Bank Defendants “received

 assurances that they would continue to receive supracompetitive Interchange Fees,

 notwithstanding their loss of equity interest in MasterCard.” (Id. ¶ 209.) A Citigroup executive

 stated in reference to Board meetings regarding the restructuring, that “we [Citigroup] need to

 safeguard who owns/controls the company if not the Banks,” and relayed his impression that the

 Chief Operating Officer (“COO”) of Mastercard “seemed very clear that any new MasterCard

 needed to protect and even increase Interchange to keep and attract Banks.” (Id. (alteration in

 original) (emphasis and citation omitted).) Mastercard management “very strongly indicated its

 intent not to compete with its [Bank] customers.” (Id. ¶ 210 (quoting Board meeting minutes)

 (citation omitted).) In an email, the CEO of Capital One wrote that the Mastercard IPO would

 cause “little to no change,” and a Citi executive testified to his understanding that Mastercard

 would have “‘the same objective, pre and post’ IPO.” (Id. ¶ 212 (citation omitted).)

        Plaintiffs contend that “MasterCard remains under the effective control of its Member

 Banks.” (Id. ¶ 215.) They allege, for example, that: the banks’ “long-standing control” of the

 networks “ha[s] impaired and distorted competition through adoption and enforcement of” rules

 including interchange fees, honor-all-cards, and the anti-steering restraints, (id. ¶ 215(d)); the



                                                  21
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 22 of 75 PageID #:
                                 113425


 largest member banks have representatives on the Board of Mastercard, and “continue to

 exercise undue influence and effective control,” and Mastercard cannot resolve this pending

 litigation “without the consent of its largest Member Banks,” (id. ¶ 215(f), (i)); the six largest

 issuing banks account for nearly ninety percent of credit card issuance, (id. ¶ 215(e)); and

 although Mastercard could collect interchange fees from merchants, “the Board of Directors . . .

 has continued to use Interchange Fees to transfer the supracompetitive Interchange Fees from

 Merchants to Issuing Banks,” (id. ¶ 215(h)).

                           2.   Visa IPO allegations

        Plaintiffs contend that the intention of Visa and its member banks in restructuring “was

 to create just enough autonomy . . . to remove the appearance of bank control, while

 maintaining in place the business model that courts and antitrust agencies in the United States

 and abroad had ruled constituted a structural conspiracy.” (Id. ¶ 226.) In support, Plaintiffs

 allege that around the time that Visa and its member banks considered whether to appoint

 independent directors to set interchange fees, an email from a Chase executive “relayed her

 conversation with” a Chase representative on the Visa U.S.A. Board “about ‘how [Chase can]

 really retain control over structure and governance,’” which the executive later admitted “when

 she wrote this email, she was ‘thinking about the extent to which [Chase] could retain control

 over [structure and governance of Visa]. And specifically, it was how do we — or can we

 prevent Visa from becoming a competitor of ours.” (Id. ¶¶ 228−30 (alterations in original)

 (citation omitted).)

        To further its goals, Visa considered several restructuring options, and under a “second

 model (a variation of which became the final Visa structure) a Visa public company would

 maintain a regional structure with regional subsidiaries which could be bank-owned.” (Id.


                                                  22
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 23 of 75 PageID #:
                                 113426


 ¶ 233.) Plaintiffs contend that the restructuring included limitations “that were intended to

 preserve the anticompetitive market structure that Visa and its Member Banks had created” —

 for example, that the member banks, “were permitted to elect [six] or [seventeen] directors over

 the three years following the IPO.” (Id. ¶ 238.) Plaintiffs also allege that:

                The Member Banks that hold Class B or C stock are entitled to
                voting rights governing certain extraordinary transactions that
                relate to the consolidation or merger of Visa, or its exit from the
                core payments business. In addition, approving a merger,
                consolidation, or exit of the core business requires an 80% approval
                of voting shares. This supermajority provision, in combination
                with the Member Banks’ right to vote on these types of
                occurrences, gives the banks veto powers that allow them to
                prevent the sale of Visa or a change in the core business of Visa,
                just as the Member Banks of MasterCard retained certain veto
                rights through their Class M shares in the MasterCard restructuring.
                In addition, the holders of Visa, Inc. Class B and C stock must
                approve any changes to Visa’s certificate of Incorporation that
                would take away this veto right.

 (Id. ¶ 239.) Plaintiffs contend that the banks had “grave concerns” about losing control, and

 “Visa testified that issuers voted to approve the restructuring only when they were convinced

 that their card-issuing businesses would continue to be successful.” (Id. ¶ 242 (citation

 omitted).) In addition, “Visa admitted that its Issuing Member Banks that controlled the

 restructuring, considered various restructuring options, and approved the final restructuring plan

 with the goal in mind of protecting their business interests as Visa Issuers . . . rather than

 maximizing the value of Visa as an independent business.” (Id. ¶ 246 (citation omitted).)

        Thus, Plaintiffs contend that:

                [T]he veto right in the hands of the Member Banks, combined with
                the guarantee that the Member Banks will maintain that right for
                the duration of this litigation, perpetuates the situation in which
                Visa cannot take any business actions that are contrary to the
                Member Banks’ interests of receiving supracompetitive
                Interchange Fees from Merchants on all Visa-branded Payment
                Card transactions. Moreover, it also handicaps Visa in this

                                                  23
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 24 of 75 PageID #:
                                 113427


                litigation by guaranteeing that any settlement that it attempts to
                enter into with Plaintiffs, including any settlement to eliminate the
                Anti-Steering Restraints, meets the approval of the Member Banks.

 (Id. ¶ 250.)

         Plaintiffs further contend that:

                On information and belief, the Member Banks’ veto rights on
                attempts by Visa to exit the core payments business would allow
                the Member Banks to block an attempt by Visa to eliminate
                Interchange Fees.

 (Id. ¶ 251.)

                   iii. Relief sought

         Plaintiffs seek declaratory and injunctive relief against all Defendants. They request a

 declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28

 U.S.C. § 2201(a), declaring that Defendants’ conduct is unlawful as alleged in the Complaint,

 (id. ¶ 426), and further request that the Court enjoin and restrain the wrongful conduct alleged in

 the Complaint, pursuant to Section 16 of the Clayton Act, (id. ¶ 428).

         As to all Defendants, including Bank Defendants, Plaintiffs request, among other things,

 that the Court: “[d]eclare, adjudge, and decree that Defendants have committed the violations of

 the federal and state antitrust laws” alleged in the Complaint; “[o]rder that Defendants, their

 directors, officers, employees, agents, successors, members, and all persons in active concert

 and participation with them be enjoined and restrained from, in any manner, directly or

 indirectly, committing the violations of the Cartwright and Sherman Acts”; and “[g]rant further

 relief as is necessary to correct for the anticompetitive market effects caused by Defendants’

 unlawful conduct.” (Id. ¶¶ 106−07.)




                                                 24
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 25 of 75 PageID #:
                                 113428


   II. Discussion

           a.   Standards of review

                   i.   Rule 12(b)(1)

        A district court may dismiss an action for lack of subject matter jurisdiction pursuant to

 Rule 12(b)(1) when the court “lacks the statutory or constitutional power to adjudicate

 it.” Cortlandt St. Recovery Corp. v. Hellas Telecomms., S.À.R.L., 790 F.3d 411, 416–17 (2d

 Cir. 2015) (quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)); Shabaj v.

 Holder, 718 F.3d 48, 50 (2d Cir. 2013) (quoting Aurecchione v. Schoolman Transp. Sys., Inc.,

 426 F.3d 635, 638 (2d Cir. 2005)); see also Chau v. S.E.C., 665 F. App’x 67, 70 (2d Cir. 2016).

 “[T]he party asserting subject matter jurisdiction ‘has the burden of proving by a preponderance

 of the evidence that it exists.’” Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d

 239, 243 (2d Cir. 2014) (quoting Makarova, 201 F.3d at 113; see also Suarez v. Mosaic Sales

 Sols. US Operating Co., LLC, 720 F. App’x 52, 53 (2d Cir. 2018). In evaluating whether a

 plaintiff has met that burden, “[t]he court must take all facts alleged in the complaint as true and

 draw all reasonable inferences in favor of plaintiff,’ but ‘jurisdiction must be shown

 affirmatively, and that showing is not made by drawing from the pleadings inferences favorable

 to the party asserting it.’” Morrison v. Nat’l Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008)

 (citations omitted), aff’d, 561 U.S. 247 (2010). As a result, courts may also “refer[] to evidence

 outside the pleadings” to evaluate whether subject matter jurisdiction exists. Pyskaty v. Wide

 World of Cars, LLC, 856 F.3d 216, 223 (2d Cir. 2017) (quoting Zappia Middle E. Constr. Co. v.

 Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d Cir. 2000)); see also M.E.S., Inc. v. Snell, 712

 F.3d 666, 671 (2d Cir. 2013) (same).




                                                 25
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 26 of 75 PageID #:
                                 113429


                   ii.   Rule 12(b)(6)

        In reviewing a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

 Procedure, a court must construe the complaint liberally, “accepting all factual allegations in the

 complaint as true and drawing all reasonable inferences in the plaintiff’s favor.” Kim v. Kimm,

 884 F.3d 98, 103 (2d Cir. 2018) (quoting Chambers v. Time Warner Inc., 282 F.3d 147, 152 (2d

 Cir. 2002)); see also Tsirelman v. Daines, 794 F.3d 310, 313 (2d Cir. 2015) (quoting Jaghory v.

 N.Y. State Dep’t of Educ., 131 F.3d 326, 329 (2d Cir. 1997)). A complaint must plead “enough

 facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007). A claim is plausible “when the plaintiff pleads factual content that allows the

 court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009)); see also Pension Ben. Guar. Corp. ex rel. St. Vincent Catholic Med.

 Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 717–18 (2d Cir.

 2013). Although all allegations contained in the complaint are assumed true, this principle is

 “inapplicable to legal conclusions” or “[t]hreadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements.” Iqbal, 556 U.S. at 678.

           b.   Plaintiffs have Article III standing

        Bank Defendants argue that Plaintiffs lack Article III standing to pursue the claims

 against them because Plaintiffs have not plausibly alleged that Bank Defendants are capable of

 redressing the alleged harm, i.e., Plaintiffs have not “plausibly allege[d] that any of the [B]ank

 [D]efendants, individually or collectively, has any authority to change the networks’ rules.”

 (Defs. Mem. 1−2, 8.) The Court understands Bank Defendants to challenge redressability, the




                                                  26
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 27 of 75 PageID #:
                                 113430


 third prong of Article III standing. 10

         Plaintiffs argue that the Complaint alleges that Bank Defendants have not withdrawn

 from the conspiracies alleged and are “continuing to commit their own overt acts” such that

 “Plaintiffs are entitled to injunctive relief prohibiting the Banks from continuing to agree and

 adhere” to specific restraints and requiring the Banks to “ameliorate the anticompetitive effects

 they continue to cause.” (Pls. Mem. 2−3.)

         In order to show Article III standing, a plaintiff must establish three things: (1) an

 “injury in fact — an invasion of a legally protected interest which is . . . concrete and

 particularized and actual or imminent, not conjectural or hypothetical,” (2) “a causal connection

 between the injury and the conduct complained of,” and (3) redressability of the injury “by a

 favorable decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992); see Pincus v.

 Nat’l R.R. Passenger Corp., 581 F. App’x 88, 89 (2d Cir. 2014) (describing three elements of

 Article III standing) (citing City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)); Cacchillo v.

 Insmed, Inc., 638 F.3d 401, 404 (2d Cir. 2011) (“[I]n order to seek injunctive relief, a plaintiff

 must show the three familiar elements of standing: injury in fact, causation, and redressability.”

 (citing Summers v. Earth Island Inst., 555 U.S. 488 (2009))).

         Because the three elements of Article III standing “are not mere pleading requirements

 but rather an indispensable part of the plaintiff’s case, each element must be supported in the




         10
             In antitrust cases, plaintiffs must demonstrate both Article III standing and antitrust
 standing. Antitrust standing is a separate two-part test which requires a plaintiff to show (1)
 antitrust injury of the type the antitrust laws were intended to prevent, and (2) that plaintiff is
 the proper plaintiff in light of a series of specific factors. See, e.g., IQ Dental Supply, Inc. v.
 Henry Schein, Inc., 924 F.3d 57, 62 (2d Cir. 2019); In re DDAVP Direct Purchaser Antitrust
 Litig., 585 F.3d 677, 688 (2d Cir. 2009). The Court understands Bank Defendants’ motion to
 only challenge the redressability prong of Article III standing. The Court therefore does not
 address antitrust standing.
                                                  27
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 28 of 75 PageID #:
                                 113431


 same way as any other matter on which the plaintiff bears the burden of proof, i.e., with the

 manner and degree of evidence required at the successive stages of the litigation.” Lujan, 504

 U.S. at 561. “Thus, ‘[a]t the pleading stage, general factual allegations of injury resulting from

 the defendant’s conduct may suffice, for on a motion to dismiss [a court will] presum[e] that

 general allegations embrace those specific facts that are necessary to support the

 claim.’” Osborn v. Visa Inc., 797 F.3d 1057, 1063–64 (D.C. Cir. 2015) (first and third

 alterations in original) (quoting Lujan, 504 U.S. at 561 (internal quotation marks omitted)); see

 Hassan v. City of New York, 804 F.3d 277, 289 (3d Cir. 2015), as amended, (Feb. 2, 2016)

 (“[T]o withstand a ‘facial attack’ at the motion-to-dismiss stage, a plaintiff need only plausibly

 allege facts establishing each constitutional requirement.” (citing Lewis v. Casey, 518 U.S. 343,

 358 (1996)); Pub. Citizen Health Research Grp. v. Acosta, 363 F. Supp. 3d 1, 11 (D.D.C. 2018)

 (“[T]o survive a motion to dismiss, [p]laintiffs ‘must state a plausible claim that [they have]

 suffered an injury in fact fairly traceable to the actions of the defendant that is likely to be

 redressed by a favorable decision on the merits.’” (alteration omitted) (quoting Food & Water

 Watch, Inc. v. Vilsack, 808 F.3d 905, 913 (D.C. Cir. 2015) (citation omitted)); cf. Knight First

 Amendment Inst. at Columbia Univ. v. Trump, 302 F. Supp. 3d 541, 556 (S.D.N.Y. 2018)

 (“Conversely, in order to grant summary judgment in a plaintiff’s favor, there must be no

 genuine issue of material fact as to that plaintiff’s standing.”); see also Osborn, 797 F.3d at

 1063 (“A plaintiff’s burden to demonstrate standing grows heavier at each stage of the

 litigation.” (citing Lujan, 504 U.S. at 561)).

         “In evaluating constitutional standing, courts ‘must accept as true all material allegations

 of the complaint, and must construe the complaint in favor of the complaining party.’” In re

 Commodity Exch., Inc., 213 F. Supp. 3d 631, 650 (S.D.N.Y. 2016) (quoting Warth v. Seldin,



                                                   28
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 29 of 75 PageID #:
                                 113432


 422 U.S. 490, 501 (1975)). In addition, when evaluating standing, courts “must assume that the

 party asserting federal jurisdiction is correct on the legal merits of his claim, that a decision on

 the merits would be favorable and that the requested relief would be granted.” Cutler v. U.S.

 Dep’t of Health & Human Servs., 797 F.3d 1173, 1179 (D.C. Cir. 2015) (citation and internal

 quotation marks omitted); Hassan, 804 F.3d at 289 (same). “[B]ecause Article III does not

 ‘permit[ ] suits against non-injurious defendants as long as one of the defendants in the suit

 injured the plaintiff,’ standing must also be assessed as against each defendant.” Knight First

 Amendment Inst., 302 F. Supp. 3d at 556 (alteration in original) (quoting Mahon v. Ticor Title

 Ins. Co., 683 F.3d 59, 62 (2d Cir. 2012)).

        The nature of a redressability inquiry “focuses . . . on whether the injury that a plaintiff

 alleges is likely to be redressed through the litigation.” Sprint Commc’ns Co., L.P. v. APCC

 Servs., Inc., 554 U.S. 269, 286–87 (2008) (citation omitted). To satisfy the redressability

 requirement, a plaintiff must establish that “it is likely and not merely speculative that the

 plaintiff’s injury will be remedied by the relief plaintiff seeks in bringing suit[].” Id. at 273–74

 (internal quotation marks omitted) (citing Lujan, 504 U.S. at 560–61); see also M.S. v. Brown,

 902 F.3d 1076, 1083 (9th Cir. 2018) (“A plaintiff’s burden to demonstrate redressability is

 relatively modest. She need not demonstrate that there is a guarantee that her injuries will be

 redressed by a favorable decision; rather, a plaintiff need only show a substantial likelihood that

 the relief sought would redress the injury.” (alteration, citations, and internal quotation marks

 omitted)); Toll Bros. v. Twp. of Readington, 555 F.3d 131, 143 (3d Cir. 2009) (“Redressability

 is not a demand for mathematical certainty. It is sufficient for the plaintiff to establish a

 substantial likelihood that the requested relief will remedy the alleged injury in fact.” (citation

 and internal quotation marks omitted)). The redressability prong does not demand that court-



                                                  29
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 30 of 75 PageID #:
                                 113433


 ordered relief completely redress all injury. Larson v. Valente, 456 U.S. 228, 244 n.15 (1982)

 (“[A] plaintiff satisfies the redressability requirement when he shows that a favorable decision

 will relieve a discrete injury to himself. He need not show that a favorable decision will relieve

 his every injury.”); see also Knight First Amendment Inst., 302 F. Supp. 3d at 561 (finding the

 redressability prong to be met and noting that “any relief provided need not be complete”).

                   i.   There is a substantial likelihood that a favorable decision on the
                        merits and a grant of the requested relief would provide partial
                        redress

        Bank Defendants argue that under “settled rule,” Plaintiffs lack standing to seek

 injunctive relief from Bank Defendants because Bank Defendants cannot “provide relief from

 the challenged Visa and Mastercard rules,” and to meet their standing burden, “[P]laintiffs

 would, at a minimum, need to allege facts plausibly establishing that each of the bank

 defendants has the ability or authority to change Visa or Mastercard rules.” (Defs. Mem. 10.)

 In support, Bank Defendants contend that the “settled rule” is that “[a] plaintiff seeking

 injunctive relief against defendants who have no authority to provide the requested relief thus

 lacks standing because those defendants cannot redress the alleged injury.” (Id. at 9 (citations

 omitted).)

        Plaintiffs contend that this “argument fails because co[-]conspirators that adhere to

 unlawful agreements are liable together with the organization that promulgates them.” (Pls.

 Opp’n 21.) They further contend that “antitrust defendants must not only stop adhering to

 unlawful agreements, but also take affirmative action to try to undo their conduct’s

 anticompetitive effects,” that “Plaintiffs . . . seek such affirmative relief from the Banks,” and

 that “[b]eing liable for adhering to the Unlawful Restraints, the Banks are subject to an

 injunction prohibiting them from continuing that unlawful adherence.” (Id. at 21, 23.)



                                                  30
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 31 of 75 PageID #:
                                 113434


        The Clayton Act provides for “injunctive relief . . . against threatened loss or damage by

 a violation of the antitrust laws” for private parties, 15 U.S.C. § 26, and in general, “where . . . a

 plaintiff asserts a cognizable competitive injury, it may be redressed by eliminating the

 allegedly unlawful barrier to competition.” Planned Parenthood of N.Y.C., Inc. v. U.S. Dep’t of

 Health & Human Servs., 337 F. Supp. 3d 308, 323 (S.D.N.Y. 2018) (citations omitted). Where

 a court finds a violation of the Sherman Act, its ability to craft a remedy is broad, and it is

 “empowered to fashion appropriate restraints on . . . future activities both to avoid a recurrence

 of the violation and to eliminate its consequences.” Nat’l Soc. of Prof’l Eng’rs. v. United

 States, 435 U.S. 679, 697 (1978) (citations omitted); see also id. at 697−98 (indicating that this

 power is broad, and that while courts “may, of course, consider the fact that its injunction may

 impinge upon rights that would otherwise be constitutionally protected . . . , those protections

 do not prevent it from remedying the antitrust violations. The standard against which the order

 must be judged is whether the relief represents a reasonable method of eliminating the

 consequences of the illegal conduct.”); New York v. Microsoft Corp., 224 F. Supp. 2d 76, 99

 (D.D.C. 2002) (“It has long been established that it is the job of the district court to frame the

 remedy decree in an antitrust case, and the district court has broad discretion in doing so.”

 (citing Int’l Salt Co. v. United States, 332 U.S. 392, 400–01 (1947)), aff’d, 373 F.3d 1199 (D.C.

 Cir. 2004).

        When fashioning a remedy sufficient to alleviate a violation, courts may enjoin actions

 beyond those for which defendants have been found liable. Microsoft Corp., 224 F. Supp. 2d at

 100 (“In crafting a remedy specific to the violations, this [c]ourt is empowered to enjoin not

 only the acts for which the defendant was found liable, but ‘other related unlawful acts,’ lest ‘all

 of the untraveled roads to [restraint of trade] be left open and [ ] only the worn one be


                                                  31
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 32 of 75 PageID #:
                                 113435


 closed.’” (second and third alteration in original) (quoting Zenith Radio Corp. v. Hazeltine

 Research, Inc., 395 U.S. 100, 133 (1969) (citations and internal quotation marks omitted))); see,

 e.g., In re Elec. Books Antitrust Litig., 14 F. Supp. 3d 525, 533 (S.D.N.Y. 2014) (“An injunction

 against Apple runs for five years. The injunction ended practices at Apple that were essential to

 the conspiracy, required Apple to reform its antitrust law training and compliance processes,

 and put in place a monitor to report periodically for at least two years on Apple’s progress in

 making those reforms.”); see also Borough of Upper Saddle River, N.J. v. Rockland Cty. Sewer

 Dist. #1, 16 F. Supp. 3d 294, 316 (S.D.N.Y. 2014) (“Redressability queries whether judicial

 action can abate or prevent the harm that the defendant allegedly caused or is causing.” (citation

 omitted)); MacIssac v. Town of Poughkeepsie, 770 F. Supp. 2d 587, 598 (S.D.N.Y. 2011) (“A

 favorable decision on justiciability, however, ought not be read to necessitate any particular

 form of relief. At the pleading stage, a showing of redressability is made where the alleged

 dispute is ‘presented . . . in a form historically viewed as capable of judicial

 resolution.’” (quoting Flast v. Cohen, 392 U.S. 83, 101 (1968))).

        Plaintiffs have pled sufficient facts to suggest that it is likely, and not merely

 speculative, that relief from the Court against Bank Defendants could partially redress their

 alleged injury. If Plaintiffs were to succeed on the merits in this action, Bank Defendants could

 be found liable and subject to injunctive relief requiring them to stop adhering to particular

 restraints. The relief to Plaintiffs could theoretically take many forms, including placing

 obligations upon or otherwise enjoining the actions of Bank Defendants, and still be

 substantially likely to partially redress the Plaintiffs’ alleged injury, which stems from paying

 supracompetitive fees that Bank Defendants count as revenue. See, e.g., Allco Fin. Ltd. v. Klee,

 861 F.3d 82, 96 (2d Cir. 2017) (finding redressability requirement met where requested relief



                                                  32
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 33 of 75 PageID #:
                                 113436


 was a declaration that a state action was preempted by a federal act, and an “injunction halting

 any further action relating to the [state action] and barring [d]efendants from issuing any future

 similar [actions]”), cert. denied, 138 S. Ct. 926 (2018); Ross v. Am. Express Co., 35 F. Supp. 3d

 407, 435–36 (S.D.N.Y. 2014) (finding redressability requirement met where the plaintiffs

 sought injunction invalidating American Express arbitration clauses that barred class actions

 even where plaintiffs were not holders of American Express cards, because the harms were

 “present market effects” and “the elimination of Amex’s clause would redress the identified

 injuries to the market even if it did not directly affect any individual cardholder” (citation

 omitted)), aff’d sub nom., Ross v. Citigroup, Inc., 630 F. App’x 79 (2d Cir. 2015), as

 corrected, (Nov. 24, 2015).

        As Plaintiffs argue, courts have enjoined parties from adhering to agreements that have

 been deemed unlawful. Plaintiffs cite, for example, a final judgment issued against publishers

 in United States v. Apple, Inc., 791 F.3d 290, 315 (2d Cir. 2015), which ordered those

 publishers to discontinue adherence to agreements and “terminate any agreement with Apple

 relating to the Sale of E-books that was executed prior to the filing of this complaint.” (Final J.

 as to Defs. Hachette, HarperCollins, and Simon & Schuster 8, annexed to Pls. Mem. as Ex. D,

 Docket Entry No. 7402-4.) The final judgment, among other things, also prohibited the settling

 defendants from entering into certain types of agreements in the future. (See id. at 11−12.)

 Although Bank Defendants argue that Plaintiffs’ reliance on Apple is misplaced because the

 publishers in that case “had not merely agreed to follow rules set unilaterally by Apple,” and

 instead had “actively and collusively negotiated the terms of the challenged agreements,” (Defs.

 Mem. 4), as explained supra, Plaintiffs similarly allege Bank Defendants’ involvement in the

 alleged conspiracy despite the restructuring of Visa and Mastercard. Thus, enjoining Bank


                                                  33
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 34 of 75 PageID #:
                                 113437


 Defendants’ behavior and their adherence to the agreements and other anticompetitive restraints

 detailed in the Complaint could likely redress Plaintiffs’ alleged injury of paying

 supracompetitive fees by increasing competition between the actors that profit directly from

 those fees.

        Bank Defendants appear to assume that Plaintiffs only seek changes to Visa’s and

 Mastercard’s rules. However, as set forth in detail supra, Plaintiffs broadly seek injunctive

 relief against all Defendants, including Bank Defendants, “from, in any manner . . . committing

 the violations of the Cartwright and Sherman Acts” alleged, and seek such “further relief as is

 necessary to correct for the anticompetitive market effects caused by Defendants’ unlawful

 conduct.” (Compl. ¶¶ 106−07 (emphasis added).) Although the injunctive relief secured in the

 2013 Settlement Agreement only obligated the Visa and Mastercard Defendants to modify their

 rules and maintain the terms of the DOJ consent decree, (see 2013 Settlement Agreement ¶¶

 39−65), Plaintiffs seek similar relief against Bank Defendants and such relief could be enforced

 against Bank Defendants. Under the Durbin Amendment, for example, the Federal Reserve is

 required “to issue rules limiting the banks’ practice of issuing debit cards that were compatible

 with only the issuer’s networks.” (Compl. ¶ 264 (emphasis added) (citation omitted).) Pursuant

 to the Durbin Amendment, a rule was promulgated that “required issuers to enable their debit

 cards to route transactions through a minimum of two unaffiliated networks” and “also

 prohibited issuing banks from directly or indirectly inhibiting merchants from choosing to

 process card payments over any available network.” (Id. (citation omitted).) Thus, it is possible

 to fashion relief that would place obligations not only on the network Defendants, but also Bank

 Defendants, even if liability is proven as to the networks and specific relief is fashioned as to

 Visa and Mastercard. Such relief could come in the form of independent remedies against Bank


                                                  34
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 35 of 75 PageID #:
                                 113438


 Defendants as a result of their liability, separate and apart from any liability on the part of the

 network Defendants.

         Bank Defendants’ reliance on several non-binding cases is misplaced, as these cases are

 distinguishable and do not support a contrary ruling. (See Defs. Mem. 9−10 (citing Okpalobi v.

 Foster, 244 F.3d 405 (5th Cir. 2001); Thomas-Ateba v. SAMHSA of U.S. Gov’t, No. 13-CV-

 4662, 2014 WL 1414577 (E.D.N.Y. Apr. 10, 2014); McDaniel v. Bd. of Educ., 956 F. Supp. 2d

 887, 893 (N.D. Ill. 2013); Justice v. Kuhnapfel, 985 F. Supp. 2d 334, 336 (E.D.N.Y. 2013)).)

         In Okpalobi v. Foster, 244 F.3d 405 (5th Cir. 2001), the plaintiffs sued the Governor and

 Attorney General of Louisiana, challenging abortion-related legislation. The Fifth Circuit found

 that the plaintiffs “ha[d] never suggested that any act of the defendants has caused, will cause,

 or could possibly cause any injury to them.” Id. at 426. The court highlighted that the core

 issue was a “long-standing rule that a plaintiff may not sue a state official who is without any

 power to enforce the complained-of statute.” Id. In further explaining why the plaintiffs could

 not meet the redressability prong of standing, the court found the injunction issued by the

 district court “meaningless” because it enjoined the statute rather than the defendants, and

 otherwise noted that “under [the challenged legislation], no state official has any duty or ability

 to do anything. The defendants ha[d] no authority to prevent a private plaintiff from invoking

 the statute in a civil suit.” Id. at 427 & n.34.

         In Thomas-Ateba v. SAMHSA of U.S. Gov’t, No. 13-CV-4662, 2014 WL 1414577

 (E.D.N.Y. Apr. 10, 2014), the pro se plaintiff sued, inter alia, the Substance Abuse and Mental

 Health Services Administration of the United States Department of Health and Human Services

 (“HHS–SAMHSA”), seeking to obtain a New York State Credentialed Alcoholism and

 Substance Abuse Counselor (“CASAC”) certificate. Id. In a footnote, the court stated that the


                                                    35
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 36 of 75 PageID #:
                                 113439


 plaintiff had “no standing to seek injunctive relief against HHS–SAMHSA, because the agency

 ha[d] no authority to grant plaintiff the injunctive relief that she [sought], namely, the awarding

 of a New York State CASAC certificate.” Id. at *3 n.3. In finding that the plaintiff’s claims

 were barred by sovereign immunity, the court noted that “HHS–SAMHSA has no oversight role

 over substance abuse counselor certification in New York State and played no role in any

 decision regarding plaintiff’s CASAC certification status or waiver request.” Id.

        Unlike the plaintiffs in Okpalobi, Plaintiffs allege that Bank Defendants directly cause

 their harm by adhering to, enforcing, and profiting from interchange fees and the alleged

 restraints. In addition, unlike the relief requested in Thomas-Ateba, Plaintiffs’ requested relief

 does not hinge on whether Bank Defendants have the authority to redress Plaintiffs’ injuries.

 Rather, the issue is whether the Court can enjoin them from engaging in certain actions, and

 whether any such order is substantially likely to redress Plaintiffs’ injury. 11

        The Court is persuaded by the D.C. Circuit’s opinion in Osborn v. Visa, a case similarly

 brought against the card networks and affiliated banks, albeit by consumers and operators of

 non-bank-owned automated teller machines (“ATMs”), rather than merchants. In Osborn, the



        11
             The other two cases cited by Bank Defendants, McDaniel v. Board of Education, 956
 F. Supp. 2d 887, 893 (N.D. Ill. 2013) and Justice v. Kuhnapfel, 985 F. Supp. 2d 334, 336
 (E.D.N.Y. 2013), are also distinguishable. McDaniel is similar to Okpalobi and Thomas-Ateba
 in that the suit was brought against a government agency, seeking to enjoin it from proceeding
 with school closings, and the court determined that plaintiffs lacked standing because “the
 Illinois legislature ha[d] empowered the Board, not the City, to administer [Chicago Public
 Schools].” 956 F. Supp at 894. Thus, the court in McDaniel found that “even if [p]laintiffs
 were to prevail in their claims against the City and this Court were to grant the injunctive relief
 they seek, the City would lack the power to carry out the injunction.” Id. For the reasons stated
 in the Court’s analysis of Bank Defendants’ reliance on Okpalobi and Thomas-Ateba, the Court
 finds that McDaniel is distinguishable. Finally, in Justice, this Court found that defendants
 “lacked the power” to return plaintiff’s son to her because her son’s “custody status [was] the
 subject of a state court determination by a Michigan state court, and this Court lack[ed] the
 power to change that determination.” 985 F. Supp 337. Justice is markedly different in terms
 of the relief sought and the jurisdiction and ability of the Court to order the requested relief.
                                                   36
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 37 of 75 PageID #:
                                 113440


 D.C. Circuit vacated a district court decision granting a motion to dismiss, and held that the

 consumers and ATM operators had standing to sue, and that the plaintiffs had sufficiently

 alleged the existence of a horizontal agreement to restrain trade, including among the bank

 defendants in the case. See generally Osborn, 797 F.3d 1057. The district court had determined

 that the plaintiffs lacked standing due to a failure to show both injury and redressability, and

 that the plaintiffs’ injuries would not be redressable even if the court provided the relief they

 sought. Id. at 1063; Nat’l ATM Council, Inc. v. Visa Inc., 7 F. Supp. 3d 51, 58 (D.D.C.

 2013), vacated and remanded sub nom., Osborn, 797 F.3d 1057. In setting aside the district

 court’s decision, the D.C. Circuit highlighted that in holding that the plaintiffs had failed to

 establish injury and redressability, the district court had relied on cases decided at the summary

 judgment stage, rather than at the motion to dismiss stage, and found that the plaintiffs did in

 fact have standing because they alleged facts that were specific, plausible, and susceptible to

 proof at trial. Id. at 1065−66.

        The Court similarly finds that, at this stage of the litigation, Plaintiffs have sufficiently

 alleged that they have standing to pursue this action, that the Court has the power to redress the

 alleged harms, and that any relief fashioned could place obligations not only on the network

 Defendants, but also the Bank Defendants. 12 Pub. Citizen Health Research Grp., 363 F. Supp.



        12
             This case is unlike cases in which courts could not redress the alleged injury. See,
 e.g., Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83 (1998); Coal. of Watershed Towns v.
 U.S. E.P.A., 552 F.3d 216, 218 (2d Cir. 2008). In Steel Co. v. Citizens for a Better
 Environment, the Supreme Court found that the redressability prong was not met because the
 requested injunctive relief could not redress the plaintiff’s injury, as “[n]one . . . would serve to
 reimburse respondent for losses caused by the late reporting, or to eliminate any effects of that
 late reporting upon respondent.” 523 U.S. at 105–06; see also Coal. of Watershed, 552 F.3d at
 218 (finding redressability not satisfied and that any relief would be speculative because there
 was no basis to conclude that the state would have taken any different action than the EPA did,
 meaning that the injury may very well have been the same). In Steel, the Supreme Court noted
 that although the injunctive relief requested was “aimed at deterring petitioner from violation
                                                  37
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 38 of 75 PageID #:
                                 113441


 3d at 14 (“It is not a question of whether an order granting [p]laintiffs’ requested relief will

 instantly and unquestionably cure their alleged harm. Indeed, [p]laintiffs, particularly at this

 stage of the litigation, are certainly not required to prove that granting the requested relief

 is certain to alleviate their injury.” (citations and internal quotation marks omitted)).

                    ii.   Plaintiffs can reasonably expect to encounter the same injury in the
                          future

        In their Reply, Bank Defendants appear to raise an argument about Plaintiffs’ requested

 relief that may implicate the injury prong of Article III standing. 13 (Reply Mem. of Law in

 Supp. of Defs. Mot. (“Defs. Reply”) 2, Docket Entry No. 7400.) Bank Defendants argue that

 Plaintiffs’ requested forms of relief “hinge on hypothetical harms contingent upon uncertain

 future events,” and that “these future injuries are, on their face, not ‘concrete and particularized

 and . . . actual or imminent.’” (Id. (citing Davis v. N.Y. State Bd. of Elections, 689 F. App’x

 665, 668 (2d Cir. 2017)).) They further state that “it is settled law that injunctive relief based

 ‘on contingent future events’ is insufficient for standing.” (Id. (quoting Davis, 689 F. App’x at

 669; citing Han v. Fin. Supervisory Serv., No. 17-CV-4383, 2018 WL 791353, at *3 (S.D.N.Y.

 Feb. 8, 2018)).)

        Plaintiffs in their Opposition contend that “the merchants were harmed by the Banks’



 [of an act] in the future,” the plaintiffs had not alleged a threatened injury, and that if they “had
 alleged a continuing violation or the imminence of a future violation, the injunctive relief
 requested would remedy th[e] alleged harm.” Steel, 523 U.S. at 108–09. The Court further
 noted that it could not envision appropriate relief under the plaintiffs’ general request that the
 court provide “such further relief as the court deems appropriate” that “would serve to
 reimburse respondent for losses caused by the late reporting, or to eliminate any effects of that
 late reporting.” Id. at 105–06. As noted elsewhere in this opinion, Plaintiffs have plausibly
 alleged a continuing violation and future threat of harm in the form of, inter alia,
 supracompetitive default interchange fees.
        13
            Although Bank Defendants failed to raise this argument in the standing section of
 their opening brief, the Court nevertheless addresses it.
                                                  38
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 39 of 75 PageID #:
                                 113442


 conduct in the past, are being harmed by it in the present, and, unless this Court enjoins it, will

 continue to be harmed by it in the future.” (Pls. Opp’n 11 n.89.)

         As noted supra, in order to show Article III standing, a plaintiff must establish three

 things, one of which is “injury in fact — an invasion of a legally protected interest which is . . .

 concrete and particularized and actual or imminent, not conjectural or hypothetical.” Lujan, 504

 U.S. at 560. “In seeking prospective relief like an injunction, ‘a plaintiff must show that he can

 reasonably expect to encounter the same injury again in the future — otherwise there is no

 remedial benefit that he can derive from such judicial decree.’” Leder v. Am. Traffic Sols., Inc.,

 81 F. Supp. 3d 211, 222 (E.D.N.Y. 2015), aff’d, 630 F. App’x 61 (2d Cir. 2015) (citing

 Maxineau v. City of New York, No. 11-CV-02657, 2013 WL 3093912, at *11 (E.D.N.Y. June

 18, 2013) (citing Lyons, 461 U.S. at 102–05)); see also Steel Co. v. Citizens for a Better Env’t,

 523 U.S. 83, 109 (1998) (“Because respondent alleges only past infractions . . . , and not a

 continuing violation or the likelihood of a future violation, injunctive relief will not redress its

 injury.”); Nicosia v. Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir. 2016) (“Plaintiffs lack

 standing to pursue injunctive relief where they are unable to establish a ‘real or immediate

 threat’ of injury.” (first citing Lyons, 461 U.S. at 111–12; and then citing Shain v. Ellison, 356

 F.3d 211, 215–16 (2d Cir. 2004))); Pungitore v. Barbera, 506 F. App’x 40, 41 (2d Cir. 2012)

 (“[W]hen seeking prospective injunctive relief, the plaintiff must prove the likelihood of future

 or continuing harm.”). The alleged injury “must be ‘concrete and particularized’ and ‘actual or

 imminent, not conjectural or hypothetical.’” Knife Rights, Inc. v. Vance, 802 F.3d 377, 383 (2d

 Cir. 2015) (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014)); Am. Civil

 Liberties Union v. Clapper, 785 F.3d 787, 800 (2d Cir. 2015) (“The Supreme Court has

 ‘repeatedly reiterated that “threatened injury must be certainly impending to constitute injury in



                                                  39
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 40 of 75 PageID #:
                                 113443


 fact,” and “[a]llegations of possible future injury” are not sufficient.’” (alteration in original)

 (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013))).

         A plaintiff “cannot rely on past injury to satisfy the injury requirement but must show a

 likelihood that he . . . will be injured in the future.” Shain, 356 F.3d at 215; see also Nicosia,

 834 F.3d at 239 (stating that past injuries do not confer standing to seek injunctive

 relief); Pungitore, 506 F. App’x. at 42 (stating that, while past wrongs may be “evidence

 bearing on ‘whether there is a real and immediate threat of repeated injury,’ such evidence ‘does

 not in itself show a present case or controversy regarding injunctive relief . . . if unaccompanied

 by any continuing, present adverse effects’” (quoting Lyons, 461 U.S. at 102)). “In establishing

 a certainly impending future injury, . . . the plaintiff must establish how he or she will be injured

 prospectively and that the injury would be prevented by the equitable relief sought.”

 Marcavage v. City of N.Y., 689 F.3d 98, 103 (2d Cir. 2012) (collecting cases). “[A]t the

 pleading stage, standing allegations need not be crafted with precise detail, nor must the

 plaintiff prove his allegations of injury.” Baur v. Veneman, 352 F.3d 625, 631 (2d Cir. 2003)

 (citing Lujan, 504 U.S. at 561).

         The Court finds that Plaintiffs sufficiently allege that they have been and will continue

 to be injured by Defendants’ actions in the future, including Bank Defendants’ actions. The

 main injury that Plaintiffs seek to alleviate is “fixed . . . fees imposed on Merchants,” (Compl.

 ¶ 1) — fees that Bank Defendants are allegedly “directly responsible” for fixing, and that they

 continue to “significantly profit[] from,” (id. ¶ 41). Plaintiffs contend that despite the IPOs,

 Bank Defendants continue to adhere to “rules that require the payment of an Interchange Fee,

 set at Visa and MasterCard’s uniform levels,” that they “collectively adopted and enforced”

 prior to the IPOs, “acting through the Visa and MasterCard Boards of Directors.” (Id. ¶ 138.)



                                                   40
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 41 of 75 PageID #:
                                 113444


 In particular, Plaintiffs contend that “[e]ach of the Bank Defendants . . . has agreed that Visa

 and MasterCard may apply uniform schedules of default Interchange Fees to their Payment

 Card businesses and that they will adhere to the anticompetitive Visa and MasterCard rules,”

 (id. ¶ 42), and that “[t]hese unlawful agreement are enabled by other rules that were also

 collectively adopted and continue to be collectively enforced by the Bank Defendants,” (id.

 ¶ 138). Further, acquiring banks enter into contracts with merchants, implicitly or explicitly

 agreeing that uniform schedules of interchange fees will apply, while issuing banks enter into

 contracts with the networks, agreeing to receive interchange fees based on the uniform schedule.

 (Id. ¶ 43.)

         Plaintiffs allege that network rules, particularly anti-steering and other restraints, remain

 in place and allow the injury — supracompetitive fixed fees — to continue. This alleged harm

 is not “hypothetical” or “contingent” as Bank Defendants suggest, but ongoing and continually

 occurring. The network rules that Plaintiffs refer to include, for example, honor-all-cards rules,

 which require merchants that accept Visa- or Mastercard-branded cards to accept all payment

 cards with the network brand, “regardless of the identity of the Issuing Bank, the Card Product,

 or the cost of accepting that card.” (Id. ¶ 139.) Plaintiffs assert that this type of practice makes

 it “virtually impossible” for merchants to exert any leverage over Bank Defendants “in order to

 obtain more favorable prices or terms.” (Id. ¶ 140.)

         Plaintiffs also assert that although pursuant to the 2013 Settlement Agreement, Visa and

 Mastercard changed their rules to permit surcharging in certain circumstances, because the 2013

 Settlement Agreement has been vacated, the networks may reimpose the no-surcharge rules.

 (Id. ¶ 147.) In addition, although the DOJ consent decree improved the ability of merchants to

 offer discounts to cardholders with a particular brand or product, merchants generally are still



                                                  41
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 42 of 75 PageID #:
                                 113445


 “prohibited from offering discounts to cardholders for using the cards issued by particular

 Issuing Banks,” and, but for the no-discount rule, “Merchants could use Issuer-specific

 discounts to secure more favorable acceptance costs and terms than are currently available.”

 (Id. ¶¶ 150−51.) Plaintiffs contend that if instead consumers were given price signals at a point

 of sale, a “consumer would migrate towards less-expensive payment products, causing

 Defendants to reduce their Interchange Fees” in the absence of the anti-steering restraints. (Id.

 ¶ 162.)

           The injury alleged and the likelihood of continuing and future harm in this case are

 realistically a threat, in contrast to those cases where no standing was found due to the distant

 possibility of a future threat. In Lyons, for example, the Supreme Court found that a plaintiff

 did not have proper standing to seek an injunction against police chokeholds because the

 plaintiff did not face a reasonable threat of reoccurrence. See Lyons, 461 U.S. at 105 (“That [the

 plaintiff] may have been illegally choked by the police on October 6, 1976, . . . does nothing to

 establish a real and immediate threat that he would again be stopped for a traffic violation, or

 for any other offense, by an officer or officers who would illegally choke him into

 unconsciousness.”); id. at 107 n.7 (noting that the plaintiff “would have to credibly allege that

 he faced a realistic threat from the future application of the City’s policy”); see also Leder, 81

 F. Supp. 3d at 221–23 (finding that the plaintiff lacked standing regarding her equitable relief

 claims due to a “too speculative” chance of reoccurrence where she did “not allege any facts

 suggesting that she will be subject to additional tickets if the [c]ourt does not grant the

 injunctive relief she requests”).

           In contrast, Plaintiffs will face the same alleged injury in the future. Plaintiffs are

 merchants that accept Visa and Mastercard payment cards, and are subject to interchange fees.


                                                     42
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 43 of 75 PageID #:
                                 113446


 The ongoing nature of the allegedly supracompetitive interchange fees, the continued existence

 of anti-steering and other restraints, and the fact that the terms of the 2013 Settlement

 Agreement are not permanent, plausibly suggest that the same alleged injury will continue to

 occur. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 184

 (2000) (“Here, in contrast [to Lyons], it is undisputed that [the] unlawful conduct — discharging

 pollutants in excess of permit limits — was occurring at the time the complaint was filed.”); (id.

 at 190 (“[I]n [Lyons,] . . . we noted that a citywide moratorium on police chokeholds . . . would

 not have mooted an otherwise valid claim for injunctive relief, because the moratorium by its

 terms was not permanent.”)).

        The two cases cited by Bank Defendants are inapposite. (Defs. Reply 2 (citing Davis,

 689 F. App’x at 670; Han, 2018 WL 791353).) In Han v. Financial Supervisory Service, the

 court held that “if the question to which the plaintiff seeks a declaration is abstract,

 hypothetical, or contingent, the district court must dismiss the claim for lack of subject matter

 jurisdiction.” Han, 2018 WL 791353, at *3 (citations and internal quotation marks omitted). In

 Han, the court adopted a report and recommendation recommending that the court grant

 defendant’s motion to dismiss because the plaintiff asked for a declaratory ruling on whether the

 defendant may invoke the doctrine of foreign sovereign immunity “to shield itself from her as-

 yet unissued and unserved subpoena,” and the court agreed with the magistrate judge that the

 court lacked subject matter jurisdiction because “none of these things has occurred and none

 may ever occur.” Id. at *2−3 (citations, internal quotation marks, and alteration omitted).

        In Davis v. New York Board of Elections, the Second Circuit upheld a district court’s

 decision that the plaintiff, an individual campaigning to be a delegate candidate for the New

 York Constitutional Convention, had not suffered an injury-in-fact and therefore lacked


                                                  43
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 44 of 75 PageID #:
                                 113447


 standing. Davis, 689 F. App’x at 670. The Second Circuit agreed with the district court’s

 reasoning that one of the alleged injuries “was ‘conjectural or hypothetical’ and not ‘actual or

 imminent’ because the claim was based entirely on contingent future events.” Id. at 669

 (quoting Davis v. Kosinsky, 217 F. Supp. 3d 706, 712 (S.D.N.Y. 2016), aff’d sub nom., Davis,

 689 F. App’x 665). The Plaintiffs alleged that the candidate laws of New York prevented the

 plaintiff from appearing as a non-partisan candidate on the ballot to serve as a delegate. Id. In

 concluding that the plaintiff had not established injury-in-fact, the court noted that “the [d]istrict

 [c]ourt correctly observed that for [plaintiff] to reach the point of even appearing on the ballot a

 majority of New Yorkers would have to vote in favor of calling the Convention and 3,000

 voters would have to sign a petition nominating [plaintiff]. While [plaintiff] provides reasons

 why, in his opinion, these events are likely to happen, they remain entirely hypothetical.” Id.

        The facts of both of these cases are in stark contrast to the facts before the Court. In

 each case no injury had yet occurred, and intervening steps had to occur before an injury ever

 could occur, i.e., issuance of a subpoena and 3000 voters signing a nominating petition. In

 contrast, Plaintiffs allege that they have been and will continue to be injured by

 supracompetitive interchange fees, and there is no real argument that such an injury will not

 continue. Accordingly, the Court finds that Plaintiffs have sufficiently alleged an ongoing

 injury that will continue to injure them in the future, and finds unpersuasive Bank Defendants’

 arguments challenging injury-in-fact.




                                                  44
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 45 of 75 PageID #:
                                 113448


             c.   Plaintiffs have alleged an ongoing antitrust conspiracy

        Bank Defendants argue that Plaintiffs have not plausibly alleged an ongoing conspiracy

 sufficient to entitle them to injunctive relief under the Clayton Act. 14 (See Defs. Mem. 16−24.)

 Bank Defendants contend that following the IPOs, Plaintiffs have not alleged ongoing conduct

 by Bank Defendants in furtherance of a conspiracy, (see id. at 18), and that simply operating as

 members of the card networks and following network rules is insufficient in and of itself to

 constitute a violation of Section 1 of the Sherman Act, (id. at 20−21). Further, Bank Defendants

 argue that because there are no allegations of post-IPO overt acts by them, the Court must

 dismiss claims against them. (See id. at 22.)

        Plaintiffs contend that Bank Defendants’ arguments have previously been rejected in

 this action, that Bank Defendants never withdrew from conspiracies they themselves designed,

 and that the Complaint sufficiently alleges that Bank Defendants are committing overt acts in

 furtherance of ongoing conspiracies, but that even if they did not, Plaintiffs are still entitled to

 injunctive relief, because Bank Defendants have “engaged in a single, uninterrupted

 conspiracy.” (See Pls. Mem. 8−10.)

        Section 1 of the Sherman Act prohibits “[e]very contract, combination . . . or conspiracy,

 in restraint of trade or commerce.” 15 U.S.C. § 1. “Identifying the existence and nature of a

 conspiracy requires determining whether the evidence ‘reasonably tends to prove that the

 [defendant] and others had a conscious commitment to a common scheme designed to achieve

 an unlawful objective.’” Apple, 791 F.3d at 315 (alteration in original) (quoting Monsanto Co.



        14
            “To survive a motion to dismiss, a Sherman Act claim must (1) define the relevant
 geographic market, (2) allege an antitrust injury, and (3) allege conduct in violation of antitrust
 laws.” Concord Assocs., L.P. v. Entm’t Props. Tr., 817 F.3d 46, 52 (2d Cir. 2016) (citation and
 internal quotation marks omitted). Here, Bank Defendants argue that the third prong is not met.
                                                   45
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 46 of 75 PageID #:
                                 113449


 v. Spray–Rite Serv. Corp., 465 U.S. 752, 764 (1984)). “‘[T]he crucial question’ is whether the

 challenged anticompetitive conduct ‘stem[s] from independent decision or from an agreement,

 tacit or express.’” Twombly, 550 U.S. at 553 (second alteration in original) (quoting Theatre

 Enters. v. Paramount Film Distrib. Corp., 346 U.S. 537, 540 (1954)).

        “[S]tating [a Section 1] claim requires a complaint with enough factual matter (taken as

 true) to suggest that an agreement was made.” Id. at 544; see also Alaska Elec. Pension Fund v.

 Bank of Am. Corp., 175 F. Supp. 3d 44, 54 (S.D.N.Y. 2016) (“Plaintiffs must allege that

 [d]efendants entered into an agreement or conspiracy — be it ‘tacit or express’ — to state a

 claim.” (quoting Twombly, 550 U.S. at 553)). “[A] complaint must allege facts that show ‘joint

 or concerted action’ that ‘reveal[s] a unity of purpose or a common design and understanding,

 or a meeting of minds in an unlawful arrangement.’” In re Foreign Exch. Benchmark Rates

 Antitrust Litig., 74 F. Supp. 3d 581, 591 (S.D.N.Y. 2015) (quoting Anderson News, L.L.C. v.

 Am. Media, Inc., 680 F.3d 162, 183 (2d Cir. 2012) (internal citation and quotation marks

 omitted)); see also Anderson News, 680 F.3d at 183 (“In order to establish a conspiracy in

 violation of § 1, whether horizontal, vertical, or both, proof of joint or concerted action is

 required; proof of unilateral action does not suffice.”).

        However, “to present a plausible claim at the pleading stage . . . the plaintiff need not

 show that its allegations suggesting an agreement are more likely than not true or that they rule

 out the possibility of independent action, as would be required at later litigation stages such as a

 defense motion for summary judgment.” Anderson News, 680 F.3d at 184 (citations omitted);

 Starr v. Sony BMG Music Entm’t, 592 F.3d 314, 321 (2d Cir. 2010) (“While for purposes of a

 summary judgment motion, a Section 1 plaintiff must offer evidence that tends to rule out the

 possibility that the defendants were acting independently, to survive a motion to dismiss under



                                                  46
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 47 of 75 PageID #:
                                 113450


 Rule 12(b)(6), a plaintiff need only allege enough factual matter (taken as true) to suggest that

 an agreement was made.” (internal citations, alteration, and quotation marks omitted)).

                   i.   Plaintiffs have sufficiently alleged Bank Defendants’ failure to
                        withdraw from an ongoing conspiracy

        Plaintiffs argue that “America’s largest banks [including Bank Defendants] have fixed

 the fees imposed on Merchants . . . for transactions processed over the dominant Visa and

 MasterCard networks and have collectively imposed restrictions on Merchants that prevent

 them from protecting themselves against those fees.” (Compl. ¶ 1.) In support, Plaintiffs

 contend that prior to the IPOs, Visa and Mastercard “were ‘owned and effectively operated by

 over 22,000 banks, which compete with one another in the issuance of Payment Cards and the

 acquiring of Merchant transactions.’” (Id. ¶ 44 (quoting Visa U.S.A., 344 F.3d at 242).) They

 allege that Bank Defendants were represented on the networks’ Boards of Directors, “at the time

 when those Boards collectively fixed uniform Interchange Fees and imposed the

 anticompetitive [anti-steering and other restraints].” (Id. ¶ 38.) They further allege that issuing

 banks agreed to charge uniform collectively fixed interchange rates “both before and after” the

 IPOs, that acquiring banks “have participated in the conspiracy to collectively fix” the rates, and

 that certain banks operated on the Boards “and adopted and agreed to fix” the rates, impose

 anticompetitive restraints, “and also designed and authorized restructurings that themselves

 violate the antitrust laws.” (Id. ¶ 45.) Plaintiffs further allege that Bank Defendants remain part

 of an ongoing conspiracy, and that “[s]ince the restructurings, no . . . Member Bank has taken

 any affirmative steps to withdraw from any of the MasterCard or Visa conspiracies described in

 th[e] [C]omplaint.” (Id. ¶ 260; Pls. Mem. 9.)

        Bank Defendants argue that Plaintiffs do not plausibly allege an “impending or

 contemporary antitrust violation,” and “do not allege ongoing conduct by the bank defendants in

                                                 47
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 48 of 75 PageID #:
                                 113451


 furtherance of the alleged conspiracy . . . during the decade since the Visa and Mastercard

 IPOs.” (Defs. Mem. 18.) They argue that in order to allege a continuing conspiracy, and “[t]o

 demonstrate the requisite continuity of action, [P]laintiffs must ‘allege an overt act which (1) is

 a new and independent act that is not merely a reaffirmation of a previous act; and (2) inflict[s]

 new and accumulating injury on the [P]laintiff.’” (Id. at 17 (citing In re Ciprofloxacin

 Hydrochloride Antitrust Litig., 261 F. Supp. 2d 188, 228 (E.D.N.Y. 2003)).) They further assert

 that “to plausibly establish that the conspiracy is in fact continuing, the complaint must contain

 allegations of conduct that suggests continuing ‘concerted action,’ not merely consequences that

 are ‘the result of a completed conspiracy.’” (Id. (citing United States v. Grimm, 738 F.3d 498,

 503 (2d Cir. 2013)).)

        In general, “[u]pon joining a . . . conspiracy, a defendant’s membership in the ongoing

 unlawful scheme continues until he withdraws.” Smith v. United States, 568 U.S. 106, 107

 (2013). “Passive nonparticipation in the continuing scheme is not enough to sever the meeting

 of minds that constitutes the conspiracy. ‘[T]o avert a continuing criminality’ there must be

 ‘affirmative action . . . to disavow or defeat the purpose’ of the conspiracy.” Id. at 112–13

 (alteration in original) (quoting Hyde v. United States, 225 U.S. 347, 369 (1912)). “Unless a

 conspirator produces affirmative evidence of withdrawal, his participation in a conspiracy is

 presumed to continue until the last overt act by any of the conspirators.” United States v. Diaz,

 176 F.3d 52, 98 (2d Cir. 1999) (quoting United States v. Greenfield, 44 F.3d 1141, 1150 (2d

 Cir. 1995)). “To establish withdrawal, a defendant may show that it has taken ‘[a]ffirmative

 acts inconsistent with the object of the conspiracy and communicated in a manner reasonably

 calculated to reach co-conspirators.’” Osborn, 797 F.3d at 1067 (quoting United States v. U.S.

 Gypsum Co., 438 U.S. 422, 464 (1978)).



                                                 48
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 49 of 75 PageID #:
                                 113452


        The Court finds that Plaintiffs plausibly allege that Bank Defendants are members of an

 ongoing conspiracy that they assisted in designing, and that the anticompetitive practices they

 challenge have “continued despite the networks’ and the banks’ more recent attempt to avoid

 antitrust liability by restructuring the Visa and Mastercard corporate entities.” (Compl. ¶ 1.)

 Plaintiffs’ factual allegations state the following, which the Court accepts as true for the purpose

 of deciding this motion: Bank Defendants are or were during a relevant period represented on

 the Boards of Directors of Visa and/or Mastercard when the Boards collectively fixed and

 imposed anticompetitive fees and restraints, and that all of the Bank Defendants participated in

 and committed the conspiracies alleged, (id. ¶ 38); prior to the IPOs, the Second Circuit

 recognized in Visa U.S.A., 344 F.3d 229, that Visa and Mastercard were not single entities, but

 “consortiums of competitors,” owned and operated by their member banks, (id. ¶ 44); after the

 Second Circuit’s decision in Visa U.S.A., Mastercard’s legal department “realized” they “had

 been adjudicated a ‘structural conspiracy,’” and began to review their governance structure;

 Visa estimated damages from interchange fee lawsuits to run as high as $50 billion by 2006 and

 similarly began talks of restructuring, (see id. ¶¶ 167−68, 219−23 (citations omitted)); after the

 IPOs and to the date of the filing of the Complaint, the issuing and acquiring banks still agree to

 receive and/or apply uniform schedules of interchange fees to payment transactions, (id. ¶ 43);

 and, since the IPOs, interchange fees have increased several times, (id. ¶ 253).

        Plaintiffs argue that the restructurings are similar “to members of a cartel who, having

 been caught fixing prices . . . spin-off their competing business to a new ‘single entity,’ with the

 explicit understanding and with structural guarantees that the new ‘single entity’ will continue

 to fix prices at the supracompetitive levels previously set by the cartel’s members.” (Id. ¶ 252.)

        In support of their allegations surrounding the relationship between Bank Defendants


                                                 49
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 50 of 75 PageID #:
                                 113453


 and Visa and Mastercard, Plaintiffs rely on Defendants’ actions and discussions surrounding the

 IPOs. Plaintiffs allege, for example, that due to the antitrust challenges being mounted,

 Mastercard’s Chief Risk Officer made comments at a meeting of Mastercard executives in 2003

 “to th[e] effect” of saying that interchange fees would decline. (Id. ¶ 172 (citation omitted).)

 The member banks represented on Mastercard’s Board of Directors then directed management

 to conduct a strategy review regarding this threat, and Mastercard “phrased its investigation of

 alternative business models as a quest to ‘protect system value.’” (Id. ¶ 174.) Mastercard’s

 management noted that the legal risks of antitrust enforcement not only threatened the networks,

 but that the “Issuing Banks [also] face the risk of lawsuits” as well. (Id. ¶ 180.) Moreover, in

 2004, Mastercard’s CEO made presentations to the Boards of Directors, and noted that, if due to

 litigation interchange fees were reduced in the United States to be similar to the rates in

 Australia, “the risk to MasterCard and its Member Banks in the United States w[ould be] a loss

 of $16 billion annually, or a net present value of approximately $100 billion.” (Id. ¶ 184.) The

 presentations further noted that a new business model could mitigate the legal risk “while

 preserving the revenue represented by Interchange Fees for its Member Banks.” (Id.)

 Similarly, in a note to Mastercard’s General Counsel, the Mastercard CEO discussed

 presentations made to Board members and noted that “[t]he key IPO consideration was

 addressing regulatory and legal concerns. Another key consideration was that the ‘IPO should

 protect broad business interests of current members.’” (Id. ¶ 187 (citation omitted).) In

 addition, when considering its new structure, the Board of Directors authorized management to

 “work towards the development of a new governance and ownership structure . . . taking into

 account . . . the significance of protecting the legitimate present and future interests and

 concerns of MasterCard’s members to the extent that they do not adversely impact the risk



                                                  50
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 51 of 75 PageID #:
                                 113454


 profile of the enterprise.” (Id. ¶ 195.) On July 14, 2005, the Board of Directors, “composed of

 representatives of Member Banks,” approved the IPO structure. (Id. ¶ 205.) Mastercard

 redeemed member banks’ shares and reissued them as non-voting shares (Class B and M

 shares), and although voting rights were limited to Class A shares issued to the public, “the

 Member Banks, through their Class M shares, had certain veto powers.” (Id. ¶¶ 206−07.)

         With respect to Visa, Plaintiffs allege that “Visa testified that issuers voted to approve

 the restructuring only when they were convinced that their card-issuing businesses would

 continue to be successful.” (Id. ¶ 242 (citation omitted).) In addition, Plaintiffs allege that

 “documents . . . clearly demonstrate that the banks held grave concerns about losing control and

 that these concerns drove Visa’s restructuring process and the Member Banks’ final approval of

 the restructuring plan.” (Id.) For example, Plaintiffs allege that during a discussion of

 restructuring options with Visa International’s Board of Directors, it was noted that “constraints

 may be imposed on the actions of the new company to give comfort to its members.” (Id. ¶

 243.)

         Plaintiffs further allege facts to suggest that Bank Defendants hoped and expected that

 the pre-IPO status quo would continue post-IPO. For example, after returning from a

 Mastercard Board of Directors meeting, a Citigroup executive noted to a colleague that “we . . .

 need to safeguard who owns/controls the company if not the Banks. What happens if Wal-Mart

 or Microsoft buys it?” (Id. ¶ 209.) The executive also explained to the colleague that pursuant

 to discussions with Mastercard’s COO, the COO “seemed very clear that any new MasterCard

 needed to protect and even increase Interchange to keep and attract Banks.” (Id. (emphasis and

 citation omitted).) Other allegations indicate that Mastercard’s management “very strongly

 indicated its intent not to compete with its [Bank] customers.” (Id. ¶ 210 (alteration in original)


                                                  51
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 52 of 75 PageID #:
                                 113455


 (quoting Board meeting minutes) (citation omitted).) In addition, the Capital One CEO wrote in

 an email that the IPO would create “little-to-no change,” while a Citi executive testified to his

 understanding that Mastercard would have “the same objective, pre and post” the IPO. (Id. ¶

 212 (citations omitted).) Further, in a 2005 meeting of the Nominating and Corporate

 Governance Committee, the Committee noted that “[a]lthough [banks] can not govern the new

 structure . . . a legitimate role must be found so they are supportive of the new enterprise and so

 MasterCard does not lose their wisdom and insight.” (Id. ¶ 211 (alterations in original) (citation

 omitted).) Plaintiffs also allege that veto rights exist in the hands of Visa’s member banks, and

 that “[o]n information and belief, the Member Banks’ veto rights on attempts by Visa to exit the

 core payments business would allow the Member Banks to block an attempt by Visa to

 eliminate Interchange Fees.” (Id. ¶ 251.)

        Construing these facts in the light most favorable to Plaintiffs, the Court finds that they

 plausibly allege that Bank Defendants were members of a conspiracy to fix supracompetitive

 interchange and other fees by imposing restrictions and restraints via network rules to reduce

 competition, and that these actions continued after the IPOs. As Plaintiffs argue, these factual

 allegations do not suggest withdrawal from the conspiracy or that Bank Defendants wished to

 disavow the purpose of any agreement. Rather, these factual allegations plausibly suggest that

 the preference of all involved — Visa, Mastercard, and Bank Defendants — was that the

 benefits to everyone continue exactly as they did prior to the IPOs. 15



        15
            Commentary by leading antitrust scholars Herbert Hovenkamp and Christopher R.
 Leslie lends support to Plaintiffs’ theory that Bank Defendants have not withdrawn from an
 ongoing conspiracy. In one article, the authors note that “because Section One condemns only
 concerted action, [price-fixing] firms may attempt to structure their relationship to appear to be
 the action of a unified single entity that is beyond the reach of Section One.” Herbert
 Hovenkamp & Christopher R. Leslie, The Firm as Cartel Manager, 64 Van. L. Rev. 813, 814
 (Apr. 2011). In analyzing the Mastercard and Visa IPOs as a case study, the authors highlight
                                                 52
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 53 of 75 PageID #:
                                 113456


         The Court finds persuasive the D.C. Circuit’s decision in Osborn rejecting a similar

 argument by certain defendants in an ATM access fees antitrust case, that Visa’s and

 Mastercard’s IPO terminated any prior agreements or conspiracies, if in fact any existed.

 Osborn, 797 F.3d at 1067. In reaching its conclusion that a horizontal conspiracy was

 sufficiently alleged and that member banks had failed to establish withdrawal from the alleged

 conspiracy, the D.C. Circuit cited, among other cases, a Second Circuit case for the proposition

 that “[e]ven where a member of the conspiracy appears to sever ties with other co-conspirators,

 there is no withdrawal if that member continues to support or benefit from the agreement.” Id.

 (citing United States v. Eisen, 974 F.2d 246, 269 (2d Cir. 1992)). The D.C. Circuit noted that

 the plaintiffs had alleged that the member banks knew and understood that they and other

 members would agree to be bound by rules both before and after the IPOs, that the banks

 continued to work with Visa and Mastercard to route transactions over the networks, that

 several member banks continued to benefit indirectly from the rules, and that “[b]ecause the

 major banks still own shares in Visa and MasterCard, it can be inferred that the banks reap some

 ongoing financial benefit from increased profits at Visa and MasterCard.” Id. at 1068 (internal

 citation omitted). These facts are also present in the action before this Court and support a

 similar result.




 the uniqueness of the fact that the banks relinquished their voting rights “while having only a
 minority stake,” and surmise that “[t]he likely explanation for this strategy is that the
 participants were seeking to limit antitrust exposure by ceding ‘control’ to a single firm with
 diverse, inactive shareholders, as opposed to a joint venture in which decisions were made by
 active participants,” and that “[t]he intended result would be that the IPOs would be treated as
 single entities for antitrust purposes rather than as collaborations involving agreements among
 rivals.” Id. at 869. The authors suggest that “[e]ven though the banks are not voting
 decisionmakers in the firm, any rule that limits their individual behavior must be regarded as
 multilateral.” Id. at 871.


                                                 53
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 54 of 75 PageID #:
                                 113457


        The Court also finds Judge Gleeson’s denial of Defendants’ prior motion to dismiss

 instructive. On July 18, 2014, Judge Gleeson heard oral argument on a number of issues,

 including Defendants’ motion to dismiss claims against all Defendants, including the Bank

 Defendants, by MDL plaintiffs that chose to opt-out of the 2013 Settlement Agreement. (See

 July 18, 2014 Hr’g Tr., Docket Entry No. 6342.) Defendants argued in part that “the opt-outs

 fail[ed] to plead facts that could show banks conspired with Visa or MasterCard to determine

 their respective network rules after the IPOs,” and that “the opt-outs allege[d] no facts that

 could show those asserted ‘structural’ conspiracies existed after the Visa and MasterCard

 IPOs.” (Defs. Mem. in Supp. of Mot. to Dismiss Opt-Out Compls. 27, No. 14-MD-1720,

 Docket Entry No. 21.) During oral argument, Defendants argued that “claims based on a

 structural conspiracy or a horizontal conspiracy to set interchange fees or pass the MasterCard

 or Visa rules fail as of the date” of the IPOs. (July 18, 2014 Hr’g Tr. 8:22−9:3.) At the time,

 Defendants relied on the district court decision in Osborn to support their argument, which

 decision was consistent with Defendants’ arguments. 16 (Id. at 9:14−17.) Judge Gleeson was

 unpersuaded, and denied the motion to dismiss the opt-out complaint. (Id. at 53:3−10.) In

 rejecting Defendants’ argument, he “agree[d] with the plaintiffs’ argument that the allegations

 that the defendants didn’t withdraw from the illegal concerted activity and that the IPOs intact

 anticompetitive restraints plausibly allege a violation of the antitrust laws,” and expressed his

 opinion that the Defendants’ arguments could not be resolved on a motion to dismiss. (Id. at

 53:15−54:1.)

        The Court is also not persuaded by Bank Defendants’ reliance on United States v.


        16
           However, as discussed supra, the D.C. Circuit subsequently overturned the district
 court’s decision in Osborn, rejecting the argument that the IPOs effectively ended the
 conspiracies.
                                                 54
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 55 of 75 PageID #:
                                 113458


 Grimm, 738 F.3d 498, to support their argument that Plaintiffs have not shown ongoing

 concerted action. Bank Defendants argue that in Grimm, a “five-year statute of limitations

 required the government to allege overt acts after July 2004,” but “[w]hile the indictment

 contained numerous allegations of overt joint actions by the defendants before that date, the

 only allegation after July 2004 was the payment and receipt of interest under the purportedly

 fraudulent agreements entered years earlier.” (Defs. Mem. 21.) Bank Defendants contend that

 the Second Circuit “rejected the indictment, ruling that the interest payments were the mere

 ‘result of a completed conspiracy, and [were] not in furtherance of one that is ongoing.’” (Id. at

 21−22 (citing Grimm, 738 F.3d at 503).) Thus, Bank Defendants argue that Grimm compels

 dismissal of the claims against them “[b]ecause [P]laintiffs do not allege any post-IPO overt

 acts — no meetings, communications, or other actions purporting to reflect an agreement — by

 the [B]ank [D]efendants to collectively set, adjust, or even agree to follow the challenged rules.”

 (Id. at 22.) Bank Defendants’ emphasis on Grimm is misplaced. Unlike in Grimm, Plaintiffs

 allege far more than the passive receipt of interest payments. Plaintiffs allege that Bank

 Defendants were invested in the continuation of the status quo and receipt of interchange fees,

 and that they continue to actively enter into agreements to adhere to and enforce anticompetitive

 restraints.

         The Court finds that Plaintiffs have alleged facts to plausibly suggest that Bank

 Defendants have continued participating in a conspiracy.

                   ii.   Plaintiffs have sufficiently alleged a hub-and-spoke conspiracy and
                         unlawful agreement

         In addition to having sufficiently alleged the continuation of a conspiracy after the IPOs,

 the Court finds that Plaintiffs have also sufficiently alleged that “Banks are members of classic

 hub-and-spoke conspiracies.” (Pls. Mem. 12.) Plaintiffs argue in the alternative that following

                                                 55
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 56 of 75 PageID #:
                                 113459


 the IPOs, Bank Defendants “have, in effect, hired each of Visa and Mastercard to be the

 manager of a cartel whose essential agreement . . . is that no member bank shall compete on

 price against another member for merchants’ business.” (Id. (citing Compl. ¶ 252).)

        Bank Defendants argue that Plaintiffs’ argument and allegations “are structurally similar

 to cases where litigants have attempted to rely on ‘hub-and-spoke’ conspiracies without

 showing any agreement between the alleged ‘spokes’ of the conspiracy,” (Defs. Mem. 20), and

 further argue that “[P]laintiffs ignore the holding of Bell Atlantic Corp. v. Twombly that parallel

 conduct, standing alone, does not plausibly allege a conspiracy,” (Defs. Reply 7).

        “[C]ourts have long recognized the existence of ‘hub-and-spoke’ conspiracies in which

 an entity at one level of the market structure, the ‘hub,’ coordinates an agreement among

 competitors at a different level, the ‘spokes.’” Apple, 791 F.3d at 314 (citation omitted); see

 also In re Elec. Books Antitrust Litig., 859 F. Supp. 2d 671, 690–91 (S.D.N.Y. 2012) (“A hub-

 and-spoke conspiracy ‘involves a hub, generally the dominant purchaser or supplier in the

 relevant market, and the spokes, made up of the distributors involved in the conspiracy. The

 rim of the wheel is the connecting agreements among the horizontal competitors (distributors)

 that form the spokes.’” (quoting Howard Hess Dental Labs. Inc. v. Dentsply Int’l, Inc., 602 F.3d

 237, 255 (3d Cir. 2010))).

         “To allege an unlawful agreement” under Section 1 of the Sherman Act, including in

 the context of hub-and-spoke conspiracies, “[p]laintiffs must assert either direct evidence (such

 as a recorded phone call or email in which competitors agreed to fix prices) or ‘circumstantial

 facts supporting the inference that a conspiracy existed.’” See In re Commodity Exch., 213 F.

 Supp. 3d at 659 (quoting Mayor & City Council of Baltimore (City of Baltimore) v. Citigroup,

 Inc., 709 F.3d 129, 136 (2d Cir. 2013)). “Because unlawful conspiracies tend to form in secret,



                                                 56
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 57 of 75 PageID #:
                                 113460


 such proof will rarely consist of explicit agreements.” In re Elec. Books Antitrust Litig., 859 F.

 Supp. 2d at 681. Direct evidence of a conspiracy or agreement “is not required, as concrete,

 ‘smoking gun’ proof of an illegal conspiracy between sophisticated actors ‘can be hard to come

 by, especially at the pleadings stage.’” Alaska Elec. Pension Fund, 175 F. Supp. 3d at 54

 (quoting City of Baltimore, 709 F.3d at 136). “Instead, circumstantial facts supporting

 the inference that a conspiracy existed are sufficient.” Id. (citation and internal quotation marks

 omitted); In re Commodity Exch., 213 F. Supp. 3d at 659 (“[C]onspiracies ‘nearly always must

 be proven through inferences that may fairly be drawn from the behavior of the alleged

 conspirators,’ [and] the [c]ourt cannot take [p]laintiffs’ failure to present direct evidence as a

 sign that no conspiracy existed.” (quoting In re Foreign Exch. Benchmark Rates Antitrust Litig.,

 74 F. Supp. 3d at 591 (quoting Anderson News, 680 F.3d at 183))).

        In the context of horizontal conspiracies, while evidence of “parallel conduct can be

 probative . . . [of] an antitrust conspiracy,” such evidence “alone will not suffice.” Apex Oil Co.

 v. DiMauro, 822 F.2d 246, 253 (2d Cir. 1987); see also Twombly, 550 U.S. at 557 (“[A]n

 allegation of parallel conduct and a bare assertion of conspiracy will not suffice.”); In re Zinc

 Antitrust Litig., 155 F. Supp. 3d 337, 366 (S.D.N.Y. 2016) (“In cases in which there is obvious

 parallel conduct and the question is whether it is the product of coordinated or unilateral

 decision making, a plaintiff must allege additional facts that point toward a meeting of the

 minds.” (citing Twombly, 550 U.S. at 557)); City of Baltimore, 709 F.3d at 136 (“[A] horizontal

 agreement . . . ‘may be inferred on the basis of conscious parallelism, when such interdependent

 conduct is accompanied by circumstantial evidence and plus factors.’” (quoting Todd v. Exxon

 Corp., 275 F.3d 191, 198 (2d Cir. 2001)). “[A] showing of parallel ‘business behavior is

 admissible circumstantial evidence from which the fact finder may infer agreement,’” but



                                                  57
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 58 of 75 PageID #:
                                 113461


 “[e]ven ‘conscious parallelism,’ a common reaction of ‘firms in a concentrated market [that]

 recogniz[e] their shared economic interests and their interdependence with respect to price and

 output decisions’ is ‘not in itself unlawful.’” Twombly, 550 U.S. at 553–54 (first quoting

 Theatre Enters., 346 U.S. at 540−41; and then quoting Brooke Group Ltd. v. Brown &

 Williamson Tobacco Corp., 509 U.S. 209, 227 (1993)).

         “Accordingly, [] a plaintiff must show the existence of additional circumstances, often

 referred to as plus factors, which, when viewed in conjunction with the parallel acts, can serve

 to allow a fact-finder to infer a conspiracy.” Apple, 791 F.3d at 315 (citation and internal

 quotation marks omitted); see also Alaska Elec. Pension Fund, 175 F. Supp. 3d at 54 (“[A]

 horizontal agreement or conspiracy . . . ‘may be inferred on the basis of conscious parallelism

 when such interdependent conduct is accompanied by circumstantial evidence and plus

 factors.’” (quoting Todd, 275 F.3d at 198)). “These ‘plus factors’ may include: a common

 motive to conspire, evidence that shows that the parallel acts were against the apparent

 individual economic self-interest of the alleged conspirators, and evidence of a high level of

 interfirm communications.” City of Baltimore, 709 F.3d at 136 (citation omitted). “[T]hese

 plus factors are neither exhaustive nor exclusive, but rather illustrative of the type of

 circumstances which, when combined with parallel behavior, might permit a jury to infer the

 existence of an agreement.” Id. at 136 n.6.

        For the following reasons, the Court finds that Plaintiffs have sufficiently alleged facts

 to plausibly infer that Bank Defendants are members of a hub-and-spoke style conspiracy and

 agreement.




                                                  58
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 59 of 75 PageID #:
                                 113462


                           1.   Plaintiffs have alleged agreement between the “spokes,” i.e.,
                                Bank Defendants, and more than simple membership in a
                                trade association

         Bank Defendants argue that “[P]laintiffs’ allegations . . . are structurally similar to cases

 where litigants have attempted to rely on ‘hub-and-spoke’ conspiracies without showing any

 agreement between the alleged ‘spokes’ [i.e., the Bank Defendants] of the conspiracy. These

 ‘rimless wheel’ conspiracies are routinely rejected by courts across the country, including by the

 Second Circuit.” (Defs. Mem. 20−21.) Bank Defendants further argue that “[d]ismissal here is

 . . . warranted no less than in Kendall v. Visa U.S.A., Inc., 518 F.3d 1042 (9th Cir. 2008), where

 the Ninth Circuit affirmed dismissal of a complaint alleging a similar conspiracy by Visa,

 Mastercard, and several banks that are members of the networks to fix interchange and other

 fees.” (Id. at 20.)

         Plaintiffs argue that “[t]he Banks are members of classic hub-and-spoke conspiracies,”

 and that “[t]he Complaint repeatedly alleges that the rules — the Unlawful Restraints — are

 ongoing agreements among the Banks, and between the Banks and the Networks, to which the

 Banks are culpable parties.” (Pls. Mem. 12 (citing Compl. ¶¶ 23, 25, 27, 30, 33, 35, 36, 42,

 156, 212, 246, 252, 260).) They argue that, “[a]s issuers, the Banks agree and adhere to the

 Unlawful Restraints; [and] as acquirers, they agree to impose those restraints on the merchants.”

 (Id.)

         As noted supra, hub-and-spoke “arrangements consist of both vertical agreements

 between the hub and each spoke and a horizontal agreement among the spokes ‘to adhere to the

 [hub’s] terms,’ often because the spokes ‘would not have gone along with [the vertical

 agreements] except on the understanding that the other [spokes] were agreeing to the same




                                                  59
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 60 of 75 PageID #:
                                 113463


 thing.’” 17 Apple, 791 F.3d at 314 (alterations in original) (quoting VI Phillip E. Areeda &

 Herbert Hovenkamp, Antitrust Law ¶ 1402c (3d ed. 2010) (citing PepsiCo, Inc. v. Coca–Cola

 Co., 315 F.3d 101 (2d Cir. 2002)); see also In re Zinc Antitrust Litig., 155 F. Supp. 3d at 376

 (“Existing case law makes clear that a hub-and-spoke theory is cognizable under Section 1 only

 if there are both vertical agreements between the hub and each spoke, and also a horizontal

 agreement among the various spokes with each other.”). “Acceptance by competitors without

 previous agreement, of an invitation to participate in a plan, the necessary consequence of

 which, if carried out, is restraint of interstate commerce, is sufficient to establish an unlawful

 conspiracy under the Sherman Act.” Interstate Circuit v. United States, 306 U.S. 208, 227

 (1939); see also Dickson v. Microsoft Corp., 309 F.3d 193, 205 (4th Cir. 2002) (“The co-

 conspirators need not share the same motive or goal; it is sufficient to allege that the co-

 conspirators ‘acquiesc[ed] in an illegal scheme.’” (quoting United States v. Paramount Pictures,

 Inc., 334 U.S. 131, 161 (1948))).

        The Court finds that the Complaint states allegations akin to those found in other major

 hub-and-spoke conspiracy cases. See, e.g., Interstate Circuit, 306 U.S. 208; In re Elec. Books

 Antitrust Litig., 859 F. Supp. 2d 671. In In re Electric Books Antitrust Litigation, the court

 found that the plaintiffs plausibly alleged that Apple and multiple publishers engaged in a hub-

 and-spoke conspiracy to raise prices for eBooks. The court found that the plaintiffs “plausibly

 alleged that the publishers signing of agency agreements with Apple and demands that Amazon

 accept the agency model would have contravened that defendant’s self-interest in the absence of



        17
            “A horizontal agreement is an ‘agreement between competitors at the same level of
 the market structure,’ while a vertical agreement is a ‘combination[ ] of persons at different
 levels of the market structure.’” In re Zinc Antitrust Litig., 155 F. Supp. 3d at 376 (alteration in
 original) (quoting United States v. Topco Assocs., Inc., 405 U.S. 596, 608 (1972)).


                                                  60
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 61 of 75 PageID #:
                                 113464


 similar behavior by its rivals.” 859 F. Supp. 2d at 683 (citation omitted). In reaching its

 conclusion, the court relied on a bedrock hub-and-spoke conspiracy case, Interstate Circuit v.

 United States, 306 U.S. 208, which it described as follows:

                The defendants in Interstate Circuit consisted of a group of film
                distributors and a separate group of film exhibitors. Interstate
                Circuit was one of the exhibitors, and it held a monopoly over the
                exhibition of movies in first-run theaters in a number of Texas cities.
                Interstate’s general manager sent identical letters to eight branch
                managers of the distributor companies, each of which included the
                names of all eight companies as addressees and proposed identical
                deal terms. In exchange for allowing the distributors to continue
                showing their films in its cinemas, Interstate Circuit would require
                that the distributors refuse to sign a deal with any theater that
                charged below 25 cents for certain films or that showed double
                features under certain conditions. These restrictions were designed
                to limit the ability of Interstate’s competitors, principally
                subsequent-run theaters, to compete with Interstate. All eight
                distributors agreed to the proposal.

 In re Elec. Books Antitrust Litig., 859 F. Supp. 2d at 684–85 (internal citations omitted).

        In Interstate Circuit, the Supreme Court found that explicit agreement was not necessary

 to constitute an unlawful conspiracy. It instead found that:

                It was enough that, knowing that concerted action was contemplated
                and invited, the distributors gave their adherence to the scheme and
                participated in it. Each distributor was advised that the others were
                asked to participate; each knew that cooperation was essential to
                successful operation of the plan . . . . The evidence is persuasive that
                each distributor early became aware that the others had joined. With
                that knowledge they renewed the arrangement and carried it into
                effect for the two successive years.

 Interstate Circuit, 306 U.S. at 226–27.

        The court in In re Electronic Books Antitrust Litigation compared the facts of Interstate

 Circuit and another case, Toys “R” Us, Inc. v. Federal Trade Commission, 221 F.3d 928 (7th

 Cir. 2000), to the complaint before it, and noted that “[j]ust like Toys ‘R’ Us and Interstate

 Circuit, Apple coordinated a series of substantively-identical vertical agreements and made

                                                  61
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 62 of 75 PageID #:
                                 113465


 clear to its vertical partners that it was offering each of them a similar deal.” In re Elec. Books

 Antitrust Litig., 859 F. Supp. 2d at 685.

        Plaintiffs have pled similar facts to suggest the hybrid existence of both vertical and

 horizontal conspiracies. Plaintiffs contend that “[e]ven after the corporate restructuring of Visa

 and MasterCard . . . . [e]ach of the Bank Defendants . . . has agreed that it will adhere to the

 anticompetitive Visa and MasterCard rules and default interchange schedules.” (Compl. ¶ 42.)

 The facts allege that Bank Defendants, even after the IPOs, effectively knew when they signed

 these vertical agreements with Visa and Mastercard that the other Bank Defendants essentially

 would enter into identical deals, because Bank Defendants, via their representation on the

 Boards of Directors, helped approve and orchestrate the restructuring. Plaintiffs argue that “[i]t

 would be plainly contrary to the economic self-interest of a member bank to independently

 agree to a supracompetitive price for its cards, or to restraints that prohibit merchants from

 steering purchasers to its cards (by surcharging its competitors’ cards, declining to take its

 competitors’ cards, or discounting its own cards).” (Pls. Mem. 16.) Thus, Plaintiffs suggest

 that logically, it would be disadvantageous for Bank Defendants to adhere to the restraints

 unless they possessed knowledge that all others similarly situated would also adhere to those

 same restraints that allegedly prevent competition that might affect interchange fee rates. The

 Court finds that at the pleadings stage, these allegations of agreement and knowledge are

 sufficient to allege hub-and-spoke conspiracies and that the facts are similar to facts in cases

 where courts have found hub-and-spoke conspiracies to have been plausibly alleged. See In re

 Keurig Green Mountain Single-Serve Coffee Antitrust Litig., 383 F. Supp. 3d 187, 244–45

 (S.D.N.Y. 2019) (rejecting the defendant’s argument at the pleadings stage that the plaintiff had

 “fail[ed] to allege any agreement among the ‘spokes’” in part because the plaintiff had alleged



                                                  62
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 63 of 75 PageID #:
                                 113466


 that the defendant created an exclusionary system of noncompetition agreements and that

 “coffee and other beverage brands that enter into a license or manufacturing agreement with

 [defendant] do so with the express knowledge of [defendant’s] anticompetitive agreements with

 other competitor roasters and brands”); Meyer v. Kalanick, 174 F. Supp. 3d 817, 824 (S.D.N.Y.

 2016) (declining, at the pleadings stage, to dismiss plaintiff’s allegations of horizontal

 conspiracy where plaintiff “alleged a conspiracy in which drivers sign up for Uber precisely ‘on

 the understanding that the other [drivers] were agreeing to the same’ pricing algorithm, and in

 which drivers’ agreements with Uber would ‘be against their own interests were they acting

 independently.’ Further, drivers’ ability to benefit from reduced price competition with other

 drivers by agreeing to Uber’s Driver Terms plausibly constitutes ‘a common motive to

 conspire.’” (first quoting Apple, 791 F.3d at 314, 320; and then quoting Apex Oil, 822 F.2d at

 254)); Laumann v. Nat’l Hockey League, 907 F. Supp. 2d 465, 486–87 (S.D.N.Y. 2012)

 (“[W]here parties to vertical agreements have knowledge that other market participants are

 bound by identical agreements, and their participation is contingent upon that knowledge, they

 may be considered participants in a horizontal agreement in restraint of trade.”); see also Meyer,

 174 F. Supp. 3d at 825 (“It is fundamental to the law of conspiracy that the agreements that

 form the essence of the misconduct are not to be judged by technical niceties but by practical

 realities. Sophisticated conspirators often reach their agreements as much by the wink and the

 nod as by explicit agreement, and the implicit agreement may be far more potent, and sinister,

 just by virtue of being implicit.”).

         In contrast, and for the reasons set forth supra, the Court finds that the “rimless wheel”




                                                  63
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 64 of 75 PageID #:
                                 113467


 cases 18 that Bank Defendants cite are inapplicable and distinguishable, because Plaintiffs have

 sufficiently alleged the plausibility of knowledge on the part of Bank Defendants to constitute

 the rim to connect the spokes between Bank Defendants. See, e.g., PepsiCo, 315 F.3d at 110

 (finding, at the summary judgment stage, that plaintiffs had “failed to proffer sufficient evidence

 of a horizontal agreement”); Impro Prod., Inc. v. Herrick, 715 F.2d 1267, 1280 (8th Cir. 1983)

 (upholding a district court opinion, similarly to PepsiCo, at the summary judgment stage,

 dismissing in favor of defendants for failure to prove a hub-and-spoke conspiracy in part

 because the record showed “that none of the corporate defendants knew that [the hub] had

 consulting agreements with any of the other corporate defendants”); Dickson, 309 F.3d at 203

 (finding at the motion to dismiss stage that plaintiff “d[id] not [even] argue that it is able to meet

 the test for establishing a ‘rim’ between [defendants]” and “[i]nstead . . . urge[d] [the Fourth

 Circuit] to follow [an out-of-Circuit approach], which [plaintiff] assert[ed] ha[d] adopted the

 proposition that a rimless wheel conspiracy constitutes a single, general conspiracy in the

 context of the Sherman Act”).

        In addition, the Court finds that Plaintiffs’ allegations more plausibly allege a hub-and-

 spoke conspiracy than the allegations before the Ninth Circuit in Kendall, an admittedly similar

 case. Bank Defendants cite Kendall, 518 F.3d 1042, for the proposition that “merely charging,

 adopting or following the fees set by a Consortium is insufficient as a matter of law to constitute

 a violation of Section 1 of the Sherman Act.” (Defs. Mem. at 20 (citing Kendall, 518 F.3d

 1042).) In Kendall, merchants similarly brought antitrust claims against card companies and



        18
            “A rimless wheel conspiracy is one in which various defendants enter into separate
 agreements with a common defendant, but where the defendants have no connection with one
 another, other than the common defendant’s involvement in each transaction.” Dickson v.
 Microsoft Corp., 309 F.3d 193, 203 (4th Cir. 2002) (citing Kotteakos v. United States, 328 U.S.
 750, 755 (1946)).
                                                  64
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 65 of 75 PageID #:
                                 113468


 banks regarding supracompetitive fees. The Ninth Circuit affirmed the district court’s

 determination that the plaintiffs had failed to state a Sherman Act claim against the banks,

 emphasizing that “membership in an association does not render an association’s members

 automatically liable for antitrust violations committed by the association,” Kendall, 518 F.3d at

 1048 (citing Kline v. Coldwell Banker & Co., 508 F.2d 226, 232 (9th Cir. 1974)), and holding

 that “merely charging, adopting or following the fees set by a Consortium is insufficient as a

 matter of law to constitute a violation of Section 1 of the Sherman Act.” Id. Similarly, in B &

 R Supermarket, Inc. v. Visa, Inc., No. 16-CV-01150, 2016 WL 5725010 (N.D. Cal. Sept. 30,

 2016), a case that has since been transferred to this Court and which Bank Defendants also cite,

 District Judge William Alsup dismissed claims against Bank Defendants in an action brought by

 merchants against card companies and banks for conspiring to shift liability for fraudulent card

 charges, in an analysis that heavily relied on Kendall. See id. at *10–11.

          In Kendall, the Ninth Circuit emphasized the insufficiency of the allegations against the

 banks:

                 Appellants do not allege any facts to support their theory that the
                 Banks conspired or agreed with each other or with the Consortiums
                 to restrain trade. Although appellants allege the Banks “knowingly,
                 intentionally and actively participated in an individual capacity in
                 the alleged scheme” to fix the interchange fee or the merchant
                 discount fee, this allegation is nothing more than a conclusory
                 statement. There are no facts alleged to support such a
                 conclusion. Even after the depositions taken, the complaint does
                 not answer the basic questions: who, did what, to whom (or with
                 whom), where, and when?

 Kendall, 518 F.3d at 1048 (citations omitted).

          However, in Osborn, the D.C. Circuit found Kendall distinguishable, because the facts

 and allegations relied on by the plaintiffs in Kendall were vaguer than those relied on by the

 plaintiffs in Osborn. Similarly, as discussed supra, Plaintiffs allege far more than Bank

                                                  65
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 66 of 75 PageID #:
                                 113469


 Defendants’ mere adoption of rules and membership in an association. See Osborn, 797 F.3d at

 1067 (citing Kendall and noting that while defendants were correct in noting that mere

 associational membership is insufficient to establish participation in a conspiracy, “the

 [p]laintiffs [did] much more than allege ‘mere membership.’ They . . . alleged that the member

 banks used the bankcard associations to adopt and enforce a supracompetitive pricing regime

 for ATM access fees.”).

        Moreover, in contrast to the Ninth Circuit’s pronouncement in Kendall, suggesting that a

 complaint should answer the basic questions of “who, did what, to whom (or with whom),

 where, and when,” Kendall, 518 F.3d at 1048, the Second Circuit has held that in cases where

 parallel conduct is alleged, this Circuit does not require such specificity. See Starr, 592 F.3d at

 325 (“[T]he claim of agreement rests on the parallel conduct described in the complaint.

 Therefore, plaintiffs were not required to mention a specific time, place or person involved in

 each conspiracy allegation.”); see also Hinds Cty., Miss. v. Wachovia Bank N.A., 700 F. Supp.

 2d 378, 394 (S.D.N.Y. 2010) (“In Starr . . . the Second Circuit rejected the defendants’

 argument that Twombly requires a plaintiff to identify the specific time, place or person related

 to each antitrust conspiracy allegation.”).

                            2.   Plaintiffs have alleged more than parallel conduct

        Bank Defendants argue that “Plaintiffs’ reliance on hub-and-spoke conspiracy cases is . .

 . misplaced, because all of them, unlike here, involved more than alleged parallel conduct.”

 (Defs. Reply 8.) Bank Defendants also argue that “[P]laintiffs ignore the holding of Bell

 Atlantic Corp. v. Twombly that parallel conduct, standing alone, does not plausibly allege a

 conspiracy.” (Id. at 7.)

        Plaintiffs rely on several factual allegations to refute Bank Defendants’ claims that Bank



                                                 66
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 67 of 75 PageID #:
                                 113470


 Defendants are simply proceeding in parallel without more, including that Bank Defendants,

 without conspiring, would not have any independent economic incentive to agree to anti-

 steering and other restraints. Plaintiffs argue that “[i]t would be plainly contrary to the

 economic self-interest of a member bank to independently agree to a supracompetitive price for

 its cards, or to restraints that prohibit merchants from steering purchasers to its cards (by

 surcharging its competitors’ cards, declining to take its competitors’ cards, or discounting its

 own cards).” (Pls. Mem. 16.)

        Further, Plaintiffs allege that after the IPOs, Bank Defendants “continue to conspire” to

 fix fees and impose restraints, agreeing, as network members, that Visa and Mastercard may

 apply uniform default interchange fee schedules, and agreeing to adhere to Visa and

 Mastercard’s anticompetitive network rules. (Compl. ¶ 42.) The “[a]cquiring banks enter into

 acceptance contracts with Merchants agreeing either implicitly or explicitly” that the networks’

 uniform schedule of interchange fees will apply to all merchant transactions made through the

 networks’ payment cards, and with the understanding that the same uniform schedule of fees

 will be applied to transactions conducted by every other acquiring bank for the same merchants.

 (Id. ¶ 43.) Plaintiffs also allege that similarly, “[i]ssuing banks enter into issuing contracts with

 Visa and MasterCard, agreeing and understanding that they will receive Interchange Fees from

 Merchants based on the Visa and MasterCard’s uniform schedule of Interchange Fees.” (Id.)

        In addition to the reasoning set forth supra as to why Plaintiffs have sufficiently alleged

 a hub-and-spoke antitrust conspiracy, the Court finds that Plaintiffs have sufficiently alleged

 certain “plus factors” that when considered plausibly suggest that Bank Defendants’ actions

 more than mere parallel conduct. See City of Baltimore, 709 F.3d at 136 (“[P]lus factors may

 include: a common motive to conspire, evidence that shows that the parallel acts were against



                                                  67
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 68 of 75 PageID #:
                                 113471


 the apparent individual economic self-interest of the alleged conspirators, and evidence of a

 high level of interfirm communications.” (citation and internal quotation marks omitted)).

        First, Plaintiffs have alleged that Bank Defendants have a common motive to conspire.

 In support they allege that because the networks require member banks to issue cards bearing

 the Visa and Mastercard marks, “all Member Banks . . . have a common economic interest in

 ever-rising Interchange Fees,” and “all Member Banks benefit from the supracompetitive

 Interchange Fees.” (Compl. ¶¶ 127−28.) “A ‘[m]otive to conspire may be inferred where the

 parallel action taken [by defendants] had the effect of creating a likelihood of increased

 profits.’” In re Commodity Exch., 213 F. Supp. 3d at 662 (quoting Anderson News, 123 F.

 Supp. 3d at 500). Issuing banks earn revenue from the interchange fees, and acquiring banks

 earn revenue from the difference between the merchant discount fee and interchange fee.

 (Compl. ¶ 85.) Thus, Plaintiffs’ allegations plausibly suggest that it is the Bank Defendants

 more than other actors that would benefit from increasing interchange fees. See Alaska Elec.

 Pension Fund, 175 F. Supp. 3d at 55 (“Plaintiffs allege that [d]efendants had a common motive

 to conspire — namely that [d]efendants were major players in the market for interest rate

 derivatives who were jointly motivated by a desire to maximize profits by manipulating the

 ISDAfix benchmark rates.”); In re Foreign Exch. Benchmark Rates Antitrust Litig., 74 F. Supp.

 3d at 594 (finding that the “[d]efendants’ argument that the conspiracy does not make economic

 sense [was] unavailing at the pleading stage” and that the plaintiffs “proffered a plausible

 rationale that must await closer scrutiny at a later stage: sharing customer orders and net

 positions . . . allowed [d]efendants to take large proprietary positions and make trades that

 would have been too risky to undertake absent collusion”).

        Second, Plaintiffs have alleged that investigatory and regulatory actions have been taken


                                                 68
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 69 of 75 PageID #:
                                 113472


 with respect to the alleged conspiracies. As noted supra in the discussion of industry changes

 that have occurred throughout the course of litigation, the actions of all Defendants have been

 subject to investigations by DOJ and their conduct has been regulated through the Durbin

 Amendment. In addition, Defendants’ conduct has been investigated, litigated, and regulated in

 many jurisdictions around the world, with decisions that acknowledge the Bank Defendants’

 role in the conspiracy. For example, the European Court of Justice has held that Mastercard’s

 IPO did not affects its status under the European Union’s Sherman Act “contract, combination,

 or conspiracy” element “because when Interchange Fees and Rules are set, the banks ‘intend or

 at least agree to coordinate their conduct by means of those decisions,’ and that the decisions on

 Interchange Fees and the Rules have ‘the same objective of joint regulation of the market within

 the framework of the same organization, albeit under different forms.’” (Compl. ¶ 305 (citation

 omitted).) In addition, the European Parliament has capped interchange fees and the Reserve

 Bank of Australia ordered lowering interchange fees after investigations. (Id. ¶¶ 307, 309.) The

 Court finds that these domestic and global actions further support an inference of conspiracy.

 See Starr, 592 F.3d at 324 (taking into consideration as a plus factor that the defendants’ price-

 fixing behavior was under investigation by DOJ and the New York State Attorney General);

 Alaska Elec. Pension Fund, 175 F. Supp. at 55 (noting that the complaint alleged ongoing

 government investigation and that “[t]he mere existence of such investigations,” when

 combined with parallel behavior, might allow a jury to infer agreement (citation omitted)); In re

 Foreign Exch. Benchmark Rates Antitrust Litig., 74 F. Supp. 3d at 592 (finding that “penalties

 and fines levied by regulators in three countries against six [d]efendants as a result of some of

 the investigations detailed in the U.S. [c]omplaint and for the very conduct alleged in the

 [c]omplaint,” provided “non-speculative support for the inference of a conspiracy,” and noting



                                                 69
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 70 of 75 PageID #:
                                 113473


 that “while the fact of a single investigation may not be probative, the detailed allegations of

 investigations . . . by regulators in seemingly every significant financial market in the world

 lends some credence to the conspiracy allegation”); Hinds Cty., 700 F. Supp. 2d at 394–95

 (noting that “government investigations may be used to bolster the plausibility of § 1 claims,”

 and taking under consideration a grand jury indictment, Securities and Exchange Commission

 order, and investigations by DOJ and state attorneys general).

        The Court also finds that numerous other unique facets of the current action constitute

 additional support and plus factors from which Bank Defendants’ involvement in an antitrust

 conspiracy can be inferred. For example, the Court finds Defendants’ corporate structures to be

 relevant. The Bank Defendants were previously represented on the Boards of Directors of the

 networks, and were therefore active in approving the new corporate structures that resulted from

 the IPOs. Comments made by bank representatives during the restructurings support an

 inference that Bank Defendants hoped, and presumed, that member banks of the networks

 would continue to operate in a uniform manner and receive interchange fees in the same manner

 as prior to the IPOs. The CEO of Capital One wrote in an email that the Mastercard IPO would

 cause “little to no change,” and a Citi executive testified to his understanding that Mastercard

 would have “‘the same objective, pre and post’ IPO.” (Compl. ¶ 212 (citations omitted).). In

 addition, an email from a Chase executive “relayed her conversation with” a Chase

 representative on the Visa U.S.A. Board “about ‘how [Chase can] really retain control over

 structure and governance,’” which the executive admitted later that “when she wrote this email,

 she was ‘thinking about the extent to which [Chase] could retain control over [structure and

 governance of Visa]. And specifically it was how do we — or can we prevent Visa from

 becoming a competitor of ours.” (Id. ¶¶ 228−30 (alterations in original) (citation omitted).).



                                                 70
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 71 of 75 PageID #:
                                 113474


 These allegations suggest more than mere parallel conduct occurred and support an inference

 that there was tacit agreement as to how to proceed, a unity of purpose, and that there remained

 “a conscious commitment to a common scheme,” even after the IPOs. Apple, 791 F.3d at 315

 (quoting Monsanto, 465 U.S. at 764); see also In re Foreign Exch. Benchmark Rates Antitrust

 Litig., 74 F. Supp. 3d at 591 (“[A] complaint must allege facts that show ‘joint or concerted

 action’ that ‘reveal[s] “a unity of purpose or a common design and understanding, or a meeting

 of minds in an unlawful arrangement.”’” (quoting Anderson News, L.L.C., 680 F.3d at 183

 (quoting Monsanto, 465 U.S. at 761))).

                  iii. Twombly does not compel a contrary result

        Bank Defendants rely on Twombly to reiterate their argument that allegations of parallel

 conduct, without more, cannot survive a motion to dismiss a conspiracy complaint. (Defs.

 Mem. 18 (citation omitted).) However, the facts in Twombly are distinguishable. In Twombly,

 the Supreme Court held that a putative class action’s Section 1 of the Sherman Act antitrust

 complaint could not survive a motion to dismiss where it only alleged that companies engaged

 in parallel conduct, “absent some factual context suggesting agreement, as distinct from

 identical, independent action.” Twombly, 550 U.S. at 548−49. The Supreme Court held that

 “when allegations of parallel conduct are set out in order to make a § 1 claim, they must be

 placed in a context that raises a suggestion of a preceding agreement, not merely parallel

 conduct that could just as well be independent action.” Id. at 557; see also City of Baltimore.,

 709 F.3d at 136 (noting that in Twombly, “all [plaintiffs] alleged as circumstantial facts were

 parallel actions by the competitors” (citation omitted)); Alaska Elec. Pension Fund, 175 F.

 Supp. 3d at 54 (“The ultimate question is whether allegations of parallel conduct are ‘placed in

 a context that raises a suggestion of a preceding agreement, not merely parallel conduct that


                                                 71
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 72 of 75 PageID #:
                                 113475


 could just as well be independent action.’” (quoting Twombly, 550 U.S. at 557)).

        Unlike the plaintiffs in Twombly, Plaintiffs allege facts supporting a conspiracy between

 Defendants prior to the IPOs, which directly places Plaintiffs’ allegations of parallel conduct in

 the context of a preceding agreement, (which was absent from the allegations in Twombly), and

 support an inference of more than simple parallel conduct. In addition, and in contrast to the

 fact that the “plaintiffs [in Twombly] . . . proceed[ed] exclusively via allegations of parallel

 conduct,” Twombly, 550 U.S. at 565 n.11 (emphasis added), as noted infra, Plaintiffs have also

 sufficiently pled plus factors to plausibly allege a Section 1 violation.

        Bank Defendants also rely on Twombly to argue that there is an “obvious alternative

 explanation” to the parallel conduct alleged because it is in their “individual self-interest to do

 so.” (Defs. Mem. 19.)

         The Supreme Court in Twombly rejected the plaintiffs’ theory that the lack of

 competition between the horizontally situated companies at issue was indicative of conspiracy,

 because there instead existed “an obvious alternative explanation” — that monopoly was

 previously “the norm in telecommunications, not the exception,” a norm that was “Government-

 sanctioned.” Twombly, 550 U.S. at 567−68. In Twombly, the companies being accused of

 conspiracy had effectively previously existed as state-sanctioned monopolies, comprising seven

 regional telephone service monopolies, until Congress withdrew its approval of the monopolies

 in the Telecommunications Act of 1966. See Starr, 592 F.3d at 322. After the

 Telecommunications Act was passed, the plaintiffs in Twombly alleged that the failure of the

 former monopolies “to compete with one another . . . supported the allegation that the [former

 monopolies] entered into a conspiracy to prevent entry into their local markets and agreed to

 refrain from competing with one another.” Id. (citation omitted). The Supreme Court rejected


                                                  72
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 73 of 75 PageID #:
                                 113476


 this argument, reasoning that “given that prior to the Telecommunications Act of 1996

 monopoly was the norm, rather than the exception, ‘a natural explanation for the

 noncompetition alleged is that the former Government-sanctioned monopolists were sitting

 tight, expecting their neighbors to do the same.’” Id. at 322–23 (quoting Twombly, 550 U.S. at

 568).

         Unlike in Twombly, where conduct was sanctioned by the government prior to being

 prohibited by Congress, Bank Defendants cannot rely on any such prior sanctioning of their

 allegedly unlawful conduct to provide an “obvious alternative explanation” in the way that

 Bank Defendants encourage. Instead, the networks and banks took action to alter their

 structures in response to the threat of antitrust liability, and as discussed supra, the present

 Complaint alleges specific facts, unlike in Twombly, that Bank Defendants’ parallel conduct is

 the result of a conspiracy as opposed to independent behavior. In contrast, “nothing in the

 [Twombly] complaint intimate[d] that the resistance to the upstarts was anything more than the

 natural, unilateral reaction of each [former monopoly] intent on keeping its regional

 dominance.” Twombly, 550 U.S. at 566. Bank Defendants previously engaged in coordinated

 action, and the structure that resulted cannot be said to be unilateral and natural in the way that

 monopolistic tendencies were in the Twombly case.

         The Court is mindful of the plausibility of Bank Defendants’ argument — that the Bank

 Defendants simply exist as members of the networks and adhere to agreements independently of

 one another because it is in their individual best interest to do so, and not, as Plaintiffs’ suggest,

 because they know and rely on the fact that all other member banks will adhere to the same

 structure. However, at this stage of the proceedings, “plausibility is a standard lower than

 probability,” and while “a given set of actions may well be subject to diverging interpretations,



                                                   73
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 74 of 75 PageID #:
                                 113477


 each of which is plausible,” “[t]he choice between or among plausible inferences or scenarios is

 one for the factfinder.” Anderson News, 680 F.3d at 184 (citation omitted); see also In re

 Commodity Exch., 213 F. Supp. 3d at 659 (“At the pleading stage, [p]laintiffs ‘need not show

 that [their] allegations suggesting an agreement are more likely than not true or that they rule

 out the possibility of independent action’” (quoting Gelboim v. Bank of Am. Corp., 823 F.3d

 759, 781 (2016) (quoting Anderson News, 680 F.3d at 184))); Alaska Elec. Pension Fund, 175

 F. Supp. 3d at 55–56 (noting that although defendants offered “plausible non-collusive

 explanations for many of the facts alleged,” ultimately, “‘[t]he choice between two plausible

 inferences that may be drawn from factual allegations is not a choice to be made by the court on

 a Rule 12(b)(6) motion.’” (quoting Anderson News, 680 F.3d at 185)). “The question at the

 pleading stage is not whether there is a plausible alternative to the plaintiff’s theory; the

 question is whether there are sufficient factual allegations to make the complaint's claim

 plausible.” Anderson News, 680 F.3d at 189. Thus, regardless of whether Bank Defendants

 have presented their own plausible narrative to explain their conduct, the facts that Plaintiffs

 allege are sufficient to allow the case to proceed against Bank Defendants.

                                                * * *

        Accordingly, because Plaintiffs have standing and have plausibly alleged that Bank

 Defendants are part of a conspiracy to unlawfully benefit from supracompetitive interchange

 fees, the Court denies Bank Defendants’ motion to dismiss the claims against them. See In re

 Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007) (quoting Cont’l Ore Co. v. Union

 Carbide & Carbon Corp., 370 U.S. 690, 699 (1962)) (“The character and effect of a conspiracy

 are not to be judged by dismembering it and viewing its separate parts, but only by looking at it

 as a whole.”).



                                                  74
Case 1:05-md-01720-MKB-JO Document 7790 Filed 11/20/19 Page 75 of 75 PageID #:
                                 113478


  III. Conclusion

       For the foregoing reasons, the Court denies Bank Defendants’ motion to dismiss.

 Dated: November 20, 2019
        Brooklyn, New York

                                                  SO ORDERED:


                                                       s/ MKB___________
                                                  MARGO K. BRODIE
                                                  United States District Judge




                                             75
